

DATED April 4, 2008
 
(1) BARRY HATCH and IAN STEWART
 
(2) GREEN SCREEN INTERACTIVE SOFTWARE LLC
 

--------------------------------------------------------------------------------

 
AGREEMENT
relating to the sale and purchase of
the entire issued share capital of
Zoo Digital Publishing Limited
 

--------------------------------------------------------------------------------

 
HARBOTTLE & LEWIS LLP
Hanover House
14 Hanover Square
London W1S 1HP


--------------------------------------------------------------------------------


 
TABLE OF CONTENTS


1.
Definitions and Interpretation
 
1
       
2.
Sale and Purchase of the Sale Shares
 
9
       
3.
Consideration
 
9
       
4.
Net Working Capital Determination
 
10
       
5.
Prior to Completion
 
12
       
6.
Completion
 
13
       
7.
Warranties
 
15
       
8.
Indemnities
 
16
       
9.
Set Off
 
16
       
10.
Restrictive Covenants
 
18
       
11.
Confidential Information
 
19
       
12.
Notices
 
20
       
13.
Business Information
 
21
       
14.
General
 
21
       
15.
Tax on Warranty Payments
 
22
       
16.
Costs and Expenses
 
23

 

--------------------------------------------------------------------------------



THIS AGREEMENT is made on the   4th          day of   April,    2008.
 
BETWEEN:
 
(1)
BARRY HATCH of 37 Twentywell View, Bradway, Sheffield, South Yorkshire S17 4PX
(“Mr Hatch”); and

 
IAN CLIFFORD STEWART of Osborn House, Padley Hill, Grindleford, Hope Valley,
Derbyshire S32 2HQ (“Mr Stewart”)
 
(together, the “Sellers” and each a“Seller”); and
 
(2)
GREEN SCREEN INTERACTIVE SOFTWARE LLC of 575 Broadway NY, New York 10012 (the
“Buyer”).

 
WHEREAS
 
(A)
Zoo Digital Publishing Limited (the “Company”) is a limited liability company
with registered number 5701472 which was incorporated in England and Wales on 7
February 2006. The Company has an authorised share capital of 100 Ordinary
Shares of £1 each of which 100 have been issued and are fully paid. Further
details of the Company are set out in Part 1 of Schedule 1 of this Agreement.

 
(B)
The Sellers are the sole legal and beneficial owners of the entire issued share
capital of the Company.

 
(C)
The Sellers have agreed to sell and the Buyer has agreed to purchase the entire
issued share capital of the Company (the “Sale Shares”) on the terms and
conditions set out in this Agreement.

 
NOW IT IS AGREED as follows:
 
1.
Definitions and Interpretation

 

1.1
In this Agreement the following words and expressions shall have the following
meanings:

 
“Acts”
 
means the Companies Act 1985 and the Companies Act 2006 together, as in force
from time to time;
     
“Accounts”
 
means the unaudited abbreviated accounts of the Company for the financial year
ended on the Accounts Date including all documents required by law to be annexed
to them;
     
“Accounts Date”
 
means 31 March 2007;
     
“Auditors”
 
means PKF (UK) LLP who shall be appointed as auditors of the Company at
Completion;

 
1

--------------------------------------------------------------------------------


 
“Bad Leaver”
 
means a Seller ceasing to be employed by the Company to perform the duties
referred to in his Service Agreement as a result of: (a) the resignation of a
Seller (other than a Seller resigning as a result of his ill health provided
that the Buyer is reasonably satisfied that such ill health will render such
Seller incapable of performing the duties referred to in his Service Agreement);
or (b) termination of the Service Agreement by the Company as a result of
conviction (or pleading guilty) of a Seller of any crime or offence involving
money or fraud or other property of the Company or of any criminal offence other
than a motoring offence; or (c) for any reason where such Seller is in breach of
his obligations pursuant to clause 10.1 of this Agreement; or (d) a material
breach by a Seller of a material term, covenant or condition of this Agreement
or his Service Agreement which, if capable of remedy, has not been remedied to
the reasonable satisfaction of the Buyer within twenty-one days of written
notice specifying such breach having been delivered by or on behalf of the Buyer
to the relevant Seller; or (e) a Seller’s dishonesty or gross negligence; or (f)
a material breach by a Seller of any material obligation to the Company
including, without limitation, a breach of a fiduciary duty to the Company; or
(g) misappropriation of any material asset or material opportunity of the
Company by or on behalf of a Seller;
     
“Bank of Scotland”
 
means the Governor and Company of the Bank of Scotland;
     
“Business Day”
 
means a day (other than a Saturday or Sunday) on which banks are open for
business in the City of London;
     
“Business Intellectual Property”
 
shall have the meaning given to that phrase in Paragraph 16.1 of Schedule 2;
     
“Buyer’s Group”
 
any of the following from time to time: the Buyer, its subsidiaries and
subsidiary undertakings (including the Company) and any holding company or
parent undertaking of the Buyer and all other subsidiaries and subsidiary
undertakings of any holding company or parent undertaking of the Buyer and
“member of the Buyer’s Group” will be construed accordingly;
     
“Buyer’s Operating Agreement”
  
“Buyer’s Solicitors”
 
means the shareholders agreement relating to the Buyer;
 
means Harbottle & Lewis LLP of Hanover House, 14 Hanover Square, London W1S 1HP;

 
2

--------------------------------------------------------------------------------


 
“Buyer’s Solicitors Bank Account”
 
means the client account of the Buyer’s Solicitors being that held with NatWest
Bank, North Audley Street, London W1A 2DG, Account Number 12465186, Sort Code
50-41-06;
     
“Cash Consideration”
 
means the consideration of USD $1,000,000 (subject to deduction in accordance
with Clause 3.3) to be paid in cash by the Buyer to the Sellers on 30 April 2008
subject to Clause 5.6;
     
“Claim”
 
means a claim by the Buyer against the Sellers for a breach of a Warranty or
pursuant to the Tax Covenant;
     
“Completion”
 
means the completion of the performance by the parties of their respective
obligations set out in Clause 6;
     
“Confidential Information”
 
means all information (whether oral or written) acquired by a party (whether
before or after the date of this Agreement and whether directly or indirectly)
as a result of negotiating, entering into or performing this Agreement which
relates to (a) in the case of information acquired by the Buyer, the affairs or
business of the Sellers which is not related to the affairs or businesses of the
Company or its products, operations or Know-How; and (b) in the case of
information acquired by the Sellers, the affairs or business of the Buyer;
     
“Consideration”
 
shall have the meaning given to that phrase in Clause 3;
     
“Consideration Shares”
 
means 225,000 common units of the Buyer to be issued to the Sellers on
Completion;
     
“Current Assets”
 
means the following assets of the Company:
 
(a)        cash;
 
(b)        marketable securities;
 
(c)        trade debtors;
 
(d)        current prepayments; and
 
(e)        stock;

 
3

--------------------------------------------------------------------------------


 
“Current Liabilities”
 
means the following liabilities of the Company:
 
(a)         trade creditors;
 
(b)         accrued expenses;
 
(c)        amounts outstanding pursuant to the Company’s overdraft facility with
Bank of Scotland; and
 
(d)         amounts due from the Company pursuant to the invoice discounting
facility with Bank of Scotland;
     
“Data Protection Legislation”
 
shall have the meaning given to that phrase in Paragraph 17.1(e) of Schedule 2;
     
“Deferred Payments”
 
means any Earn-out Payment and the Third Anniversary Payment;
     
“Directors Personal Guarantees”
 
means the personal guarantees of the obligations of the Company given to the
Bank of Scotland by Mr Stewart;
     
“Director’s Loan”
 
means the sum of £324,950 which is, at Completion, owed by the Company to the
Trust;
     
“Disclosed”
 
means fairly disclosed to the Buyer in the Disclosure Letter in sufficient
detail to enable the Buyer to assess the impact of the relevant fact, matter or
circumstance being disclosed;
     
“Disclosure Letter”
 
means the letter of today’s date from the Sellers to the Buyer (together with
any attachments) disclosing information relating to the Warranties;
     
“Due Proportion”
 
means the proportion’s shown in Part 2 of Schedule 1 being the respective
proportions in which the Sale Shares are held by the Sellers;
     
“Earn Out Payment”
 
means any payment made by the Buyer to the Sellers in Due Proportion in
accordance with Clause 3.6 and Schedule 3;
     
“Encumbrance”
 
 
means any claim, charge, mortgage, security, lien, option, equity, power of
sale, hypothecation or other third party rights, retention of title, right of
pre-emption, right of first refusal or security interest of any kind;
     
“Financial Year”
 
in relation to a company, has the meaning given in section 223 of the Companies
Act 1985;

 
4

--------------------------------------------------------------------------------


 
“Games”
 
means the games listed in Schedule 5 and all other video, mobile and computer
games and all other interactive entertainment software products made in whole or
part by, for and on behalf of, the Company or otherwise assigned to the Company
or in respect of which the Company has rights;
     
“Initial Consideration”
 
means the Cash Consideration, the Loan Notes and the Consideration Shares;
     
“Intellectual Property”
 
means any and all intellectual property rights or analogous intangible rights
including all patents, trade marks, service marks, business names, trade names,
domain names, logos and get-up, emblems, registered designs, unregistered
designs, copyright, rights relating to layout, design graphics, and text, rights
relating to look and feel and formulas and rights to any underlying source code
and object code, all database rights, software programmes and source codes, and
other forms of intellectual or industrial property (whether or not registered or
registerable and for the full period thereof and all extensions and renewals
thereof and applications for registration of or otherwise in connection with the
foregoing), Know-How, inventions, confidential or secret processes and
information (in each case in any part of the world), unfair competition rights
and rights to sue for passing off or past infringements, rights under licences,
consents, order, statutes or otherwise in respect of any rights of the nature
specified above and rights of the same or similar effect or nature as the
foregoing in any jurisdiction;
     
“Key Person”
 
means in respect of each Seller, the other Seller and any other person with whom
the relevant Seller has personally dealt at any time during the period of 12
months prior to the date of this Agreement and who is at the date of this
Agreement employed or engaged as an employee, director or consultant of the
Company in the capacity of manager, executive or any creative capacity and who
is in possession of confidential and/or commercially sensitive information
relating to the Company and/or its activities or whose departure would
materially damage the Company;

 
5

--------------------------------------------------------------------------------


 
“Know-How”
 
means all information not publicly known which is owned and/or used by the
Company in connection with its business existing in any form (including paper,
electronically stored data, magnetic media, film and microfilm);
     
“Lease”
 
means the lease dated 1 February 2007 between (1) Paul Andrew Williams and Clare
Marie Williams T/A Tower Investments and (2) the Company in respect of Ground
Floor Offices, Arundel Court, Sheffield
     
“Leaver”
 
“Liabilities”
 
means a Seller ceasing to be employed by the Company by reason of him being a
Bad Leaver;
 
means all liabilities, duties, commitments and obligations of every description,
whether deriving from contract, common law, statute or otherwise, whether
present or future, actual or contingent or ascertained or unascertained and
whether owed or incurred severally or jointly or as a principal or surety;
     
“Licensed IP”
 
means all Intellectual Property owned by a third party and that is used by or
licensed to the Company at the date of this Agreement;
     
“Loan Notes”
 
means the loan notes in the agreed form in the aggregate nominal amount of
USD$2,500,000 to be issued by the Buyer to the Sellers pursuant to the Loan Note
Instrument in accordance with Clause 3.2;
     
“Loan Note Instrument”
 
means the loan note instrument in the agreed form constituting the Loan Notes;
     
“Management Accounts”
 
means the unaudited balance sheet and profit and loss account of the Company in
respect of the period from the Accounts Date to 29 February 2008 and all
reports, notes and documents attached to such accounts;
     
“March Figures”
 
“Net Working Capital”
 
means the preliminary gross sales figures of the Company in respect of the
period up to 31 March 2008;
  
means the sum of Current Assets minus the sum of Current Liabilities;
     
“Owned IP”
 
means all Intellectual Property owned by the Company as at the date of this
Agreement;
     
“Property”
 
means the office premises at Ground Floor, Arundel Court, Sheffield occupied by
the Company under the terms of the Lease;

 
6

--------------------------------------------------------------------------------


 
“Restricted Business”
 
means the business of the publishing, distribution and/or development of
interactive entertainment products;
     
“Restricted Customers”
 
means in respect of each Seller any person who, during the period of 12 months
ending on the date of Completion, is or was a customer or distributor of or in
the habit of dealing with the Company or with whom the Company was involved in
negotiations with a view to such person becoming a customer or distributor and
in each case with whom the relevant Seller has had material contact;
     
“Restricted Supplier”
 
means in respect of each Seller any person who, during the period of 12 months
ending on the date of Completion was a supplier or licensor of goods or services
and/or rights to the Company or with whom the Company was involved in
negotiations with a view to such person becoming a supplier or licensor of the
Company and in each case with whom the relevant Seller has had material contact;
     
“Restricted Territory”
 
means the United Kingdom and the United States of America and any other country,
state or area in which the Company is operating or planning to operate any
Restricted Business at the date of this Agreement. A Restricted Business will be
operating within a Restricted Territory if either any such Restricted Business
is located or to be located within a Restricted Territory or it is conducted or
to be conducted wholly or partly within a Restricted Territory;
     
“Sellers’ Solicitors”
 
means Halliwells LLP of City Plaza, Pinfold Street, Sheffield S1 2GU;
     
“Sellers’ Solicitors Bank Account”
 
means the client account of the Sellers’ Solicitors being
 
RBS
Sort Code           16-00-01
Account No.      12661336
Branch               RBS, Mosley St, Manchester;
     
“Service Agreements”
 
means the service agreements in the agreed form to be entered into between each
of the Sellers and the Company on Completion;
     
“Service Providers”
 
shall have the meaning given to that phrase in Paragraph 12 of Schedule 2;
     
“tax”
 
shall have the meaning given in the Tax Covenant;

 
7

--------------------------------------------------------------------------------


 
“tax authority”
 
shall have the meaning given in the Tax Covenant;
     
“Tax Covenant”
 
means the tax covenant set out in Schedule 4;
     
“Third Anniversary Payment”
 
means the cash payments of USD $500,000 payable to each of the Sellers on the
third anniversary of Completion in accordance with Schedule 3;
     
“Transaction Documents” 
 
means this Agreement, the Disclosure Letter, the Service Agreements, the Loan
Notes, the Loan Note Instrument and any other document entered into by either
party pursuant to or as anticipated by or in connection with the terms of this
Agreement; and
     
“Trust”
 
means the I.C Stewart 2001 Trust;
     
 
“Warranties”
 
means the warranties given by the Sellers referred to in Clause 7 and set out in
Schedule 2 and “Warranty” means any one of them.


 
1.2
In this Agreement, unless otherwise specified, references to:

 

 
(a)
any statute or statutory provision are to that statute or statutory provision as
from time to time amended extended or re-enacted and any subordinate legislation
made under it, provided that as between the parties no such amendment extension,
re-enactment or subordinate legislation after the date of this Agreement shall
apply to the extent that it creates, extends or increases any liability of any
of the parties to this Agreement;

 

 
(b)
a “person” includes any individual, company, firm, corporation, partnership,
joint venture, association, institution or government (whether or not having a
separate legal personality);

 

 
(c)
Recitals, Clauses and Schedules are references to recitals, Clauses and
schedules of this Agreement;

 

 
(d)
one gender include all genders and references to the singular include the plural
and vice versa;

 

 
(e)
a document are references to that document as from time to time varied or
supplemented;

     

  (f) 
a document in the “agreed form” are references to such document in the terms
approved by the Sellers and the Buyer; such approval may be evidenced either by
the relevant document being entered into at Completion or by the final draft of
the document being initialled for the purposes of identification by or on behalf
of the Sellers and the Buyer on or before the date of this Agreement;


8

--------------------------------------------------------------------------------


 

 
(g)
a “subsidiary” or “holding company” shall be construed in accordance with
Section 736 of the Companies Act 1985;

     

  (h) references to a person being “connected” to another person shall be
construed in accordance with Section 839 of the Income and Corporation Taxes Act
1988; and

     

  (i)  references to a person being “associated” to another person shall be
construed in accordance with Section 435 of the Insolvency Act 1986;

     

1.3
The headings in this Agreement are for guidance only and shall not affect its
interpretation.

 
1.4
Any phrase in this Agreement introduced by the terms “including”, “include”, “in
particular” or any similar expression shall be construed as illustrative and
shall not limit the sense of the words preceding those terms.

 
1.5
Where expressions such as “the Sellers are not aware”, “as far as the Sellers
are aware” or “to the best of the Sellers’ knowledge” and other references to
the knowledge or awareness of the Sellers are used, they are to be construed as
meaning that the Sellers have made all reasonable enquiries of all relevant
persons which it would be reasonable for the Sellers to make in order to be
confident that the Sellers’ knowledge or awareness is complete.

 
1.6
The Schedules form part of this Agreement and will be of full force and effect
as though they were expressly set out in the body of this Agreement.

 

1.7
Unless this Agreement specifies a payment method, any payment under this
Agreement is to be made by bank transfer in same day funds to the client account
of the recipient’s solicitors, details of which are given in this Agreement.

 
2.
Sale and Purchase of the Sale Shares

 
2.1
Subject to the terms and conditions of this Agreement, the Sellers shall with
full title guarantee sell and the Buyer shall purchase the Sale Shares free from
all Encumbrances with effect from Completion together with all rights and
advantages attaching or accruing to them.

 

2.2
The Buyer shall not be obliged to complete the purchase of any of the Sale
Shares unless the sale and purchase of all of the Sale Shares is completed
simultaneously.

 

2.3
The Sellers hereby irrevocably agree to waive any rights of pre-emption that
they may have under the articles of association of the Company or otherwise in
respect of the sale and purchase of any of the Sale Shares under the terms of
this Agreement.

 
3.
Consideration

 
3.1
The consideration for the sale of the Sale Shares shall be the aggregate of:

 

 
(a)
the Initial Consideration (as satisfied in accordance with Clause 3.2 below);

 

 
(b)
the Tax Relief Payments (if any) (as satisfied in accordance with Schedule 4 and
;

 
9

--------------------------------------------------------------------------------




 
(c)
the Deferred Payments (if any) (as satisfied in accordance with Clause 3.6
below);

 
(the “Consideration”)
 
3.2
The Initial Consideration shall be satisfied as follows:

 

 
(a)
subject to Clause 5.6, by the payment by the Buyer to each Seller on 30 April
2008 of that part of the Cash Consideration which is set out opposite the name
of such Seller in Part 3 of Schedule 1 by way of telegraphic transfer in
immediately available funds to the account specified by such Seller for such
purpose;

 

 
(b)
by the issue by the Buyer to each Seller on Completion of such nominal amounts
of Loan Notes set out opposite the name of such Seller in Part 3 of Schedule 1;
and

 

 
(c)
by the allotment and issue to each Seller on Completion of the number of
Consideration Shares set out opposite the name of such Seller in Part 3 of
Schedule 1 conditional upon the Sellers delivering to the Buyer (or as the Buyer
shall direct) on Completion an agreement in a form required by the Buyer
signifying their assent to the Buyer’s Operating Agreement.

 
3.3
There shall be deducted from the Cash Consideration a sum equal to the amount
(if any) by which Net Working Capital is less than £800,000. If the Cash
Consideration as adjusted in accordance with this Clause is less than the sum
paid by the Buyer to the Sellers on 30 April 2008 in accordance with Clause
3.2(a) then the Sellers shall pay to the Buyers an aggregate sum equal to the
amount of any such shortfall within 5 Business Days after the date on which the
figure for Net Working Capital is agreed or otherwise determined in accordance
with Clause 4.

 
3.4
Any amounts which may be payable by the Sellers in accordance with Clause 3.3
shall be paid by the Sellers in their Due Proportion and neither Seller shall be
liable for any amount which exceeds such Seller’s Due Proportion of the
aggregate amount payable in accordance with such clause.

 
3.5
Any payment made by the Sellers pursuant to clause 3.3 shall be treated as a
reduction in the Consideration.

 
3.6
The Deferred Payments (if any) shall be payable in accordance with the
provisions of Schedule 3.

 
3.7
The Buyer warrants that the Consideration Shares shall rank pari passu in all
material respects with all other common units of the Buyer in issue at
Completion.

 

4.
Net Working Capital Determination

 
4.1
The parties agree that the day of Completion shall be the last day of the
financial period beginning on the day after the Accounts Date and that the
Completion Accounts (as defined below) shall be audited accounts of the Company
for that period which shall also be used to determine the Net Working Capital.

 
10

--------------------------------------------------------------------------------



4.2
As soon as reasonably practicable following Completion (and in any event within
40 Business Days from Completion) the Sellers shall procure that a draft set of
audited accounts of the Company (“Completion Accounts”) shall be prepared and
sent to the Buyer together with all working papers relating to them and a report
prepared by the Sellers (the “Report”) stating the value of the Net Working
Capital. The draft Completion Accounts shall be prepared in accordance with the
accounting policies, practices and bases which have been used and adopted in the
preparation of the Accounts (other than any changes that may be necessary to
comply with United Kingdom generally accepted accounting principles and any
other changes necessary for the Completion Accounts to be audited).

 
4.3
The Buyer may at any time within 40 Business Days after it receives the draft
Completion Accounts and the Report notify the Sellers that it does not agree
that the figure for Net Working Capital specified in the draft Completion
Accounts is correct (an“Accounts Objection Notice”). Any Accounts Objection
Notice shall provide reasonable detail about the grounds on which the Buyer
believes the Net Working Capital figure is not correct and specify a figure for
the Net Working Capital.

 
4.4
If any Accounts Objection Notice is served then the Buyer and the Sellers shall
use all reasonable endeavours to agree upon the figure for Net Working Capital
within 15 Business Days following receipt of the Accounts Objection Notice by
the Sellers.

 
4.5
If the Sellers and the Buyer shall not have agreed the final form of the
Completion Accounts within the period referred to in Clause 4.3 then either of
them may refer the matter(s) in dispute to an independent firm of chartered
accountants agreed between them or, in default of agreement within 5 Business
Days of the expiry of the period referred to in Clause 4.4, to an independent
firm of chartered accountants nominated by the President for the time being of
the Institute of Chartered Accountants in England and Wales (the "Expert") on
the application of either of them.

 
4.6
The parties shall use all reasonable endeavours to procure the due and prompt
determination of the matter(s) in dispute by the Expert as soon as reasonably
practicable. In determining any matter, the Expert shall act as an expert and
not as an arbitrator. The decision of the Expert shall (save in the case of
manifest error or fraud) be final and binding on both parties and its costs
shall be borne as the Expert may determine (or, in default of such determination
as to costs, as to half by the Sellers and half by the Buyer).

 
4.7
Each of the parties shall promptly on request supply to the other parties and
(if requested or instructed) the Expert all such access, assistance, documents
and information as they may reasonably require for the purpose of the
preparation of the Completion Accounts and the Report and for the Buyer deciding
whether to serve an Accounts Objection Notice and any determination required
pursuant to Clause 4.5.

 
4.8
The figure for Net Working Capital for the purposes of Clause 3.3 may be agreed
in writing between the parties at any time but, subject to that, will be:

 

 
(a)
the figure specified in the Report if no Accounts Objection Notice is served
within the 40 Business Days specified in Clause 4.3;

 

 
(b)
if an Accounts Objection Notice has been so served, the figure specified by the
Expert.

 
4.9
For the avoidance of doubt, the Disclosure Letter shall in no way limit the
liability of the Sellers to make any payment pursuant to this Clause.

 
11

--------------------------------------------------------------------------------



5.
Prior to Completion

 
5.1
The Sellers undertake and confirm to the Buyer that they have procured that
prior to the date of this Agreement:

 

(a)
all guarantees, indemnities, mortgages, surety, security and similar agreements
or arrangements given by or binding on the Company in respect of any Liabilities
or obligations (actual or contingent) of the Sellers and/or any person connected
to associated with them have been fully and effectively released without any
provision or consideration for such release by the Company;

 

 
(b)
other than in respect of the Director’s Loan, any sums due to them as employees
and any liability that the Company may incur at any point in the future as a
result of the enforcement of the Director's Personal Guarantees against Mr
Stewart (in each case, provided that complete and accurate details have been
Disclosed), the Company has been released, without payment or other cost to the
Sellers, from any debts, Liabilities or obligations of any kind owed or
outstanding to the Sellers or any person connected or associated to them; and

 

 
(c)
all amounts owing (whether due for payment or not) to the Company by the
Sellers, any of the other officers of the Company or any person connected to an
associate of the Sellers or such officer shall have been paid or repaid provided
that, without prejudice to the Sellers’ procurement obligation, to the extent
that any such amounts owing have not been paid, they shall continue to be due
and payable on demand on and after Completion.

 
5.2
If any guarantee, indemnity, mortgage, surety, security or similar agreement or
arrangement given by or binding on the Company shall not have been released
prior to Completion in accordance with Clause 5.1 then the Sellers shall use all
reasonable endeavours to procure that as from Completion the Company shall be so
released and pending such release the Sellers shall fully and effectively
indemnify the Company and the Buyer on demand against all liabilities under such
guarantees, indemnities, mortgages, sureties, security and similar agreements or
arrangements arising in respect of or attributable to the period on or after
Completion.

 
5.3
Subject to Clause 5.5, the Buyer shall procure that the Company shall repay the
Director’s Loan in full to the Trust as soon as is reasonably practicable
following Completion (taking into account the working capital requirements of
the Company and the interests of the Buyer’s Group as a whole) but in any event
by no later than 4 April 2009. For the avoidance of doubt, the existing interest
rate of 1.75% above the official Bank of England base rate which applies to the
Director’s Loan shall remain in place following Completion until such time as
the Director’s Loan is repaid in full.

 
5.4
The Buyer shall further procure that as soon as reasonably practicable after
Completion, the Director's Personal Guarantees are released but in any event by
no later than 4 April 2009. The Buyer shall until such time as Mr Stewart is
fully, irrevocably and unconditionally released from all obligations and
Liabilities under the Director’s Personal Guarantees indemnify and keep Mr
Stewart fully and effectively indemnified against any and all Liabilities,
losses, claims, damages, costs, expenses and other liabilities whatsoever which
may arise directly as a result of the Director’s Personal Guarantees.

 
12

--------------------------------------------------------------------------------



5.5
At any time prior to repayment of the Director’s Loan pursuant to Clause 5.3,
the Trust may, by giving written notice to the Buyer (the “Trust Notice”),
assign the benefit of all or part of the Director’s Loan to the Buyer (the
“Relevant Loan”) and, if this occurs, in consideration of this, the Buyer will
issue to the Trust (conditional upon the Trust delivering to the Buyer (or as
the Buyer shall direct) an agreement in a form required by the Buyer signifying
its assent to the Buyer’s Operating Agreement (the “Assent Agreement”)) such
number of common units in the capital of the Buyer as corresponds to the
Relevant Loan calculated by dividing the amount of the Relevant Loan by the
Price (as ascertained below) (the “Trust Shares”). The price shall be such price
as on the date of issue of the Trust Shares represents in the opinion of the
Buyer’s accountants the fair market value of the Trust Shares taking into
account all circumstances which have been notified to them including without
limitation (and applying a discount to reflect): (a) the fact that the Trust
Shares may represent a minority interest in the Buyer; and (b) where there is a
limited or no market for the Trust Shares, the fact that there is a limited or
no market (the “Price”). The Trust Notice shall specify the amount of the
Director's Loan which the Trust wishes to assign to the Buyer. As soon as
reasonably practicable after the Buyer receives the Trust Notice, assuming the
Buyer has received the Assent Agreement from the Trust, the Buyer shall issue to
the Trust the relevant number of Trust Shares. Any Trust Shares allotted under
this Clause shall rank pari passu in all material respects with all other common
units of the Buyer in issue at the time of issue of the Trust Shares.

 
5.6
The Sellers shall procure that as soon as reasonably practicable after
Completion but in any event by no later than 30 April 2008 any debts,
Liabilities or obligations of the Company of any kind owed or outstanding to
Destination Software, Inc in respect of the quarter ended 31 March 2008 have
been satisfied in full. The Sellers acknowledge that payment of the Cash
Consideration is entirely conditional on this having happened.

 
6.
Completion

 
6.1
Completion shall take place immediately following the execution of this
Agreement by the parties.

 
6.2
On Completion: 

 

 
(a)
the Sellers shall deliver or cause to be delivered to the Buyer or as the Buyer
shall direct:

 

 
(i)
counterparts of this Agreement, the Disclosure Letter and the Service Agreements
duly executed by them;

 

(ii)
duly completed and executed stock transfer forms in respect of the Sale Shares
together with the share certificates relating to the Sale Shares (or indemnities
in a form satisfactory to the Buyer in the case of missing certificates);

 

(iii)
the letters of resignation in the agreed form executed by any officers of the
Company who are resigning as officers on Completion;

 

(iv)
the certificates of incorporation (including any certificates of incorporation
on change of name) of the Company and statutory and minute books required to be
kept by the Company pursuant to the Act (in each case up to date up to (but not
including) Completion), the common seal (if any) of the Company and any cheque
books and credit cards of the Company;


13

--------------------------------------------------------------------------------


 
(v)
statements showing the current balances on all bank accounts, overdraft and loan
facilities held by the Company as at the close of business on the Business Day
prior to Completion;

 
(vi)
evidence satisfactory to the Buyer that any Encumbrances affecting the Company
have been unconditionally released (save for the Encumbrances securing the
existing facilities with Bank of Scotland (details of which have been
Disclosed));

 
(vii)
all the financial and accounting books and records of the Company;

 
(viii)
counterparts of the document referred to in Clause 3.2(c) confirming the
Sellers’ assent to the Buyer’s Operating Agreement; and

 

(ix)
a duly executed power of attorney in the agreed form in favour of the Buyer in
respect of the Sale Shares;

 

 
(b)
the Sellers shall procure that a board meeting of the Company is held at which
(amongst other things) the following business shall be transacted:

 

 
(i)
the transfer of the Sale Shares, the entry of the name of the Buyer in the
register of members of the Company and the issue to the Buyer of share
certificates in respect of the Sale Shares shall be approved, subject to
stamping;

 

 
(ii)
the appointment of such people nominated by the Buyer to the board of directors
shall be approved with immediate effect;

 

 
(iii)
the resignation of Debbie Hatch and the appointment of such person nominated by
the Buyer as the Company Secretary shall be approved with immediate effect;

 

 
(iv)
PKF (UK) LLP shall be appointed as the auditors of the Company; and

 

 
(v)
the Service Agreements shall be approved;

 

 
(c)
the Buyer shall, following completion of the above matters:

 

 
(i)
deliver or cause to be delivered to the Sellers (or as the Sellers shall direct)
duly executed counterparts of this Agreement and the Disclosure Letter;

 

 
(ii)
deliver or cause to be delivered to the Sellers (or as the Sellers shall direct)
a copy of the duly executed Loan Note Instrument and loan note certificates
thereunder in favour of the Sellers in the Due Proportion;

 

 
(iii)
issue the Consideration Shares to the Sellers;

 

 
(d)
the Tax Covenant shall come into force.

 
6.3
As soon as reasonably practicable after Completion, the Buyer shall deliver or
cause to be delivered to the Sellers (or as the Sellers shall direct):

 
14

--------------------------------------------------------------------------------




 
(a)
a copy of the written consent of the managers of the Buyer approving the
transaction; and

 

 
(b)
an opinion of a lawyer in the USA qualified so to give (in a form reasonably
acceptable to the Sellers) that this Agreement, the Loan Notes and the
Consideration Shares are properly executed or allotted (as applicable) and, in
the case of this Agreement and the Loan Note Instrument form legally binding
obligations of the Buyer.

 
7.
Warranties

 

7.1
The Sellers jointly and severally warrant to the Buyer that subject to those
matters Disclosed each of the Warranties is at Completion true and accurate.

 

7.2
The Sellers acknowledge that the Buyer has entered into this Agreement in
reliance upon the Warranties. Save as expressly otherwise provided, each of the
Warranties shall be construed as a separate and independent Warranty and shall
not be limited by reference to any other Warranty or by anything in this
Agreement or any of the other Transaction Documents.

 

7.3
Notwithstanding any other provision of this Agreement:

 

 
(a)
the Warranties contained in Paragraph 1 of Schedule 2 shall not be or be capable
of being qualified or discharged by the Disclosure Letter or in any other way;
and

 

 
(b)
the Warranties will each remain in full force and effect beyond and
notwithstanding Completion and are each made without prejudice to any of the
others.

 

7.4
The Warranties shall not be or be capable of being qualified or discharged by
the Disclosure Letter to the extent that any Claim arises as a consequence of
fraud or wilful or negligent misconduct by the Sellers.

 
7.5
Where any information or documents have been supplied by or on behalf of the
Company (or any officer, employee, agent or professional advisor of the Company)
to the Sellers or their advisers the provision of such information or documents
shall not constitute a warranty, representation or guarantee as to the accuracy
of the information or documents from the Company (or any officer, employee,
agent or professional advisor of the Company) to the Sellers or their advisers
to the Sellers and the Sellers hereby undertake to waive any and all claims
which they might otherwise have against the Company in respect of such claims.

 

7.6
The amount of any successful Claim against the Sellers under the Warranties and
any amount payable by the Sellers under the Tax Covenant shall to the extent
permissible by law be deemed to constitute a reduction in the Consideration.

 
7.7
The Sellers shall not be liable in respect of any Claim (other than a claim
under Clause 2.4 of the Tax Covenant) unless:

 

 
(a)
the amount of that Claim exceeds USD$5,000;

 

 
(b)
the amount of that Claim together with the aggregate amount of all other Claims
not otherwise excluded pursuant to clause 7.7(a) exceeds USD$75,000, in which
case the Sellers shall be liable for the whole amount and not merely the excess.

 
15

--------------------------------------------------------------------------------



8.
Indemnities

 
8.1
The Sellers will at all times (on a joint and several basis) indemnify and hold
the Company and the Buyer fully and effectively indemnified on demand against
any and all claims, loss, damage or Liabilities (and all costs, charges,
interest, fees, fines, penalties, taxes and expenses incidental or relating to
or arising in connection with any such claims, loss, damage or Liabilities,
including without limitation all expenses of investigations and legal fees and
expenses on a solicitor own-client basis), whether or not reasonable,
foreseeable, contemplated or avoidable as a result of or in connection with:

 

 
(a)
any document delivered by the Sellers under Clause 6 being unauthorised or
invalid;

 

 
(b)
any and all claims which may be made by any person who resigns at Completion as
a director or the Company Secretary of the Company whose claim arises out of his
or her resignation or the termination of his of her employment or office.

 
9.
Set Off

 

9.1
Notwithstanding any other provisions of this Agreement liability of the Sellers
in respect of each and every Claim shall be limited in accordance with Schedule
6 (save in the case of fraud or wilful or negligent misconduct by the Sellers).

 
9.2
The Buyer shall be entitled to set off or (pending determination of the relevant
amount but subject to this Clause 9) withhold any amounts payable by it to the
Sellers against any sums owed by the Sellers pursuant to a Claim.

 

9.3
If prior to the date on which any sum becomes payable by the Buyer to the
Sellers under the terms of this Agreement or any of the Transaction Documents,
the Buyer shall have given notice to the Sellers of a Claim and (to the extent
practicable) in sufficient detail and (where the loss is readily ascertainable)
specifying the amount claimed to assist the Sellers to assess such Claim (such
matters being referred to in this Clause as a “Relevant Claim”) then the
following provisions of this Clause 9 shall apply.

 

9.4
The Buyer shall notify the Sellers in writing whenever it intends to exercise
its rights of set off or withholding. Where the Sellers fail to respond in
writing within fifteen Business Days of receipt of notification of a Relevant
Claim (served in accordance with clause 9.3) or accept in writing that this
Clause 9 shall apply to a Relevant Claim, that Relevant Claim is to be regarded
as valid for all purposes and the Buyer may set off or withhold in the amount
specified in any notice served in accordance with Clause 9.3 from any amount
payable to the Sellers pursuant to this Agreement.

 

9.5
Where the Sellers challenge the proposed Relevant Claim in writing within
fifteen Business Days after receipt of notification of the same (“Challenge
Notice”), then the Buyer may within a period of a further fifteen Business Days
after the Buyer’s receipt of such Challenge Notice instruct Counsel of not less
than five years’ standing to advise in respect of such Relevant Claim. 

 
16

--------------------------------------------------------------------------------




9.6
Where such Counsel gives an opinion (a) confirming that the Buyer appears to
have, prima facie, a bona fide claim (no account however being taken of any
defence that may be advanced by the Sellers) and (b) estimating the monetary
amount of the Sellers’ potential liability in respect of such claim (“the
Estimated Amount”), then pending Final Determination, the Buyer may, where money
is to be paid in cash (including, for the avoidance of doubt, by way of
principal of the Loan Notes to be redeemed pursuant to the Loan Note
Instrument), deduct the Estimated Amount. If Counsel’s opinion does not confirm
that the Buyer has, prima facie, a bona fide claim, then the Buyer may pursue
such Relevant Claim but it may not set off or withhold in relation to the
Relevant Claim.

 

9.7
If any sums are set off or withheld pursuant to this Clause then the Buyer may
pursue the Relevant Claim against the Sellers until the earlier of:

 

 
(a)
judgment being obtained;

 

 
(b)
the claim being settled between the parties;

 

 
(c)
the Buyer is no longer able to bring or pursue such Relevant Claim by reason of
the expiration of any time limit set out in paragraph 2 of Schedule 6; and

 

 
(d)
the Buyer deciding, in its absolute discretion, not to pursue such claim

 
(“Final Determination”).
 

9.8
Upon a Final Determination of a Relevant Claim:

 

(a)
to the extent that the Final Determination results in any sum equal to, or in
excess of, the Estimated Amount becoming payable to the Buyer in respect of the
Relevant Claim, the Buyer may retain the amount deducted in accordance with
clause 9.6 above and to the extent that the Final Determination exceeds the
Estimated Amount may set off the amount of such excess against any amount
payable by it to the Sellers by reducing the principal amount of the next
following payment that the Buyer is due to make to the Sellers under the terms
of this Agreement or any of the other Transaction Documents. Where following the
application of the foregoing the Sellers’ liability to the Buyer in respect of
the Relevant Claim has not been satisfied in full the Sellers shall transfer an
amount equal to such shortfall in immediately available funds to the Buyer's
Solicitors' Bank Account;

 

 
(b)
to the extent that the Estimated Amount exceeds the total sum payable to the
Buyer on the Final Determination, or in the event that the Final Determination
results in any sum becoming payable to the Buyer in respect of the Relevant
Claim, which sum is less than the Estimated Amount or results in no sum becoming
payable, the Buyer shall pay to the Sellers by telegraphic transfer of
immediately available funds to the Sellers’ Solicitors' Bank Account an amount
equal to the amount by which the Estimated Amount exceeds the sum (if any)
payable to the Buyer.

 

9.9
For the avoidance of doubt, nothing contained in this Clause 9 shall prejudice
the right of the Buyer to pursue a Claim against the Sellers and to make
recovery in respect of any such Claim otherwise than in accordance with the
procedure specified in this Clause.

 
17

--------------------------------------------------------------------------------



10.
Restrictive Covenants 

 

10.1
In order to assure to the Buyer the full benefit of the business and goodwill of
the Company, each of the Sellers (on a several basis) undertakes (as a separate
and independent undertaking) to the Buyer that they shall not, either alone or
by their employees, agents or otherwise howsoever or in conjunction with or on
behalf of or for any other person, or as a manager, agent, partner, director,
consultant or employee of any other person, directly or indirectly do any of the
following things:

 

 
(a)
at any time after Completion:

 

 
(i)
disclose to any person or use for any purpose any confidential information
concerning the Company including, without limitation, the business, accounts or
finances of the Company or any of its employees, Restricted Customers or
Restricted Suppliers;

 

 
(ii)
use any Intellectual Property belonging to the Company including, without
limitation, the words “Zoo” or “Digital Publishing” or any other names or words
similar to or likely to be confused with such words or use any distinctive mark,
style or logo used by the Company whether by using such names as part of a
corporate name, trade name, product name or otherwise;

 

 
(b)
for a period of 3 years after Completion without the prior written consent of
the Buyer:

 

 
(i)
be engaged, concerned or interested in any capacity (other than as a holder of
less than 3 per cent. of any class of shares or debentures listed on the
Official List of the London Stock Exchange or any other recognised investment
exchange) in any business concern which carries on any business that competes
with any Restricted Business of the Company in any Restricted Territory;

 

 
(ii)
solicit, canvass, interfere with or endeavour to entice away from the Company
(or procure or assist any persons to do any of the foregoing) any Restricted
Customer or their business or custom with a view to: (I) providing goods,
services and/or rights to that Restricted Customer in competition with the
Company; and/or (II) reduce the amount of business or custom between the Company
and any Restricted Customer; and/or (III) adversely vary the terms upon which
business is conducted between the Company and the relevant Restricted Customer;
and/or (IV) adversely affecting the provision or licensing of goods, services or
rights to that Restricted Customer by the Company;

 

 
(iii)
solicit, canvass, interfere with or endeavour to entice away from the Company
(or procure or assist any persons to do any of the foregoing) any Restricted
Customer or Restricted Supplier or their business or custom with a view to: (I)
receiving goods, services and/or rights from that Restricted Supplier in
competition with the Company; and/or (II) reduce the amount of business or
custom and/or adversely vary the terms upon which business is conducted between
the Company and that Restricted Supplier;

 

 
(iv)
provide or offer to provide any goods, services and/or rights to or receive any
goods, services and/or rights from or otherwise have any business dealings with
any Restricted Customer or any Restricted Supplier in competition with the
Company;

 
18

--------------------------------------------------------------------------------




 
(v)
offer employment to or employ or offer or conclude any contract for services
with, canvass or solicit the employment or engagement of or endeavour to entice
away from either the Company or the Buyer any Key Person; or

 

 
(vi)
procure or assist any third party to offer, employ, engage or solicit or
endeavour to entice away from either the Company or the Buyer any Key Person
(whether or not such person would commit any breach of any contract with the
Buyer or the Company).

 

10.2
None of the restrictions set out in Clause 10.1 shall apply to restrict the
Sellers from carrying out work in the proper performance of their duties under
the terms of the Service Agreements.

 

10.3
The provisions contained in the preceding provisions of this Clause 10 are:

 

 
(a)
considered reasonable by the parties but in the event that any of them should be
found to be void but would be valid if some part of such Clauses were deleted or
the period or area of application reduced, such provisions shall apply with such
modification as may be necessary to make them valid and effective; and

 

 
(b)
separate and severable and shall be enforceable accordingly.

 

10.4
Without prejudice to any other rights or remedies that the Buyer may have, the
Sellers acknowledge and agree that damages alone would not be an adequate remedy
for any breach by the Sellers of the provisions of this clause and that,
accordingly, the Buyer shall be entitled without proof of special damage to the
remedies of injunction, specific performance and other equitable relief for any
threatened or actual breach of the provisions of this clause by the Sellers.

 

10.5
Each of the obligations on the Sellers contained in the above provisions of this
Clause 10 constitutes an entirely separate and independent restriction on the
Sellers notwithstanding that they may be contained in the same sub-clause,
paragraph, sentence or phrase.

 
11.
Confidential Information

 

11.1
Each party shall following Completion treat all Confidential Information as
strictly confidential and:

 

 
(a)
will take all reasonable steps to prevent its use and/or disclosure;

 

 
(b)
will not itself make use of any Confidential Information belonging to and/or
used by another party for a purpose other than the performance of its
obligations under this Agreement (save that the Buyer may, following Completion,
use any Confidential Information of the Company for any purpose it thinks fit);
and

 

 
(c)
will not disclose Confidential Information to any person (other than in
accordance with Clauses 11.2 and/or 11.3).

 
19

--------------------------------------------------------------------------------



11.2
The Buyer may disclose Confidential Information to any of its directors,
employees or professional advisers and the Sellers may disclose Confidential
Information to their professional advisers to the extent that disclosure is
reasonably necessary for the purposes of this Agreement.

 
11.3
Each party may disclose Confidential Information where such disclosure would
otherwise be prohibited by this Clause 11 if and to the extent:

 

 
(a)
required by law or any regulatory body;

 

 
(b)
it can be shown by that party (to the other party’s reasonable satisfaction) to
have been known by it before disclosure to it by the other party;

 

 
(c)
it can be shown by that party (to the other party’s reasonable satisfaction) to
have been subsequently lawfully disclosed to that party by a third party who did
not impose any restrictions on its disclosure and did not obtain it (whether
directly or indirectly) from the other party; or

 

 
(d)
the information was or has entered the public domain (other than by reason of a
breach of this Clause by that party).

 
12.
Notices 

 
12.1
Any notice or other communication given under this Agreement shall be in writing
and shall be delivered personally or sent by first class post (or airmail or
international courier if overseas), to the party due to receive the notice or
communication, at the address set out in Clause 12.2 or such other address which
may from time to time be notified by a party to any other in writing as being
its usual address. 

 
12.2
The addresses of the parties for the purposes of this Agreement are:

 
Barry Hatch
 
Address:
37 Twentywell View, Bradway, Sheffield, South Yorkshire S17 4PX

 
Ian Stewart
 
Address:
Osborn House, Padley Hill, Grindleford, Hope Valley, Derbyshire S32 2HQ

 
The Buyer
 
Address:
575 Broadway NY, New York 10012
   
Marked for the attention of:
General Counsel
 
with a copy delivered simultaneously to Harbottle & Lewis LLP, Hanover House, 14
Hanover Square, London W1S 1HP marked for the attention of Mark Phillips.
   

12.3
A notice or other communication shall be deemed given:

 

 
(a)
if delivered personally, upon delivery at the relevant address referred to in
Clause 12.2;

 
20

--------------------------------------------------------------------------------




 
(b)
if sent by first class post (other than airmail), 2 Business Days after the date
of posting; and

 

 
(c)
if sent by airmail or international courier, 5 Business Days after the date of
posting

 
provided that where delivery occurs after 18.00 on a Business Day or on a day
which is not a Business Day, receipt shall be deemed to occur at 09.00 on the
next following Business Day.
 
12.4
In proving the giving of notice, it shall be sufficient to prove that the
envelope containing the notice was properly addressed to the relevant party and
delivered either to that address or posted as first class post (or registered
airmail if overseas).

 
13.
Business Information

 
13.1
During the period of six years after Completion and without prejudice to any
other provisions of this Agreement if any information relating to the Company
which is Required for the Business of the Company is not in the possession of
the Buyer or the Company or readily discoverable by the Buyer or the Company but
is in the possession or under the control of or available to the Sellers, the
Sellers shall procure that such information is provided to the Buyer promptly on
request.

 
13.2
For the purposes of Clause 13.1, the phrase “Required for the Business” means
any Intellectual Property or information of the Company which is or has in the
last 6 years been used in the business of the Company and would be needed by the
Company to carry on its business in the same manner as it is presently carried
on or to fulfil any of its present contracts, plans or projects or to comply
with any law applicable in relation to it or if it is vested in the Sellers and
its retention by the Sellers after Completion would be damaging or detrimental
to the business of the relevant Company.

 
14.
General

 
14.1
Save for any announcement or filing required by law or the regulation of a stock
exchange, no party shall make, or procure or permit the making of, any
announcement whether before or after Completion with respect to this Agreement
or any ancillary matter without the prior written consent of the other parties.

 
14.2
Each of the parties shall (and shall use reasonable endeavours to procure that
any necessary third parties shall) from time to time at the reasonable request
of the other party do all such legal acts and execute all such documents as such
other party may from time to time reasonably request on or after Completion as
soon as reasonably practicable in order to implement and give full effect to the
provisions of this Agreement.

 
14.3
The Transaction Documents set out the entire agreement and understanding between
the parties and supersede all prior agreements, understandings or arrangements
(oral or written) in respect of their subject matter.

 
14.4
This Agreement shall be binding upon and enure for the benefit of the successors
in title of each of the parties but shall not be assignable by any party without
the prior written consent of the other party (such consent not to be
unreasonably withheld, delayed or conditioned).

 
21

--------------------------------------------------------------------------------



14.5
If any provision of this Agreement is or becomes illegal, invalid or
unenforceable in any respect under the law of any jurisdiction then the
legality, validity and enforceability in that jurisdiction of the remaining
provisions shall be unaffected and the legality, validity and enforceability in
any other jurisdiction of that or any other provision shall be unaffected.

 
14.6
No purported variation of this Agreement shall be effective unless it is in
writing and signed by or on behalf of each of the parties.

 
14.7
A failure to exercise or delay in exercising any right, remedy or power provided
under this Agreement or by law does not constitute a waiver of the right, remedy
or power or a waiver of any other right, remedy or power. No single or partial
exercise of any right, remedy or power prevents any further exercise of it or
the exercise of any other right, remedy or power. Except where this Agreement
provides otherwise, the rights, remedies and powers provided by this Agreement
are cumulative and not exclusive of any rights, remedies or powers provided by
law. Any waiver of a breach of any of the terms of this Agreement or of any
default under this Agreement shall not be deemed a waiver of any other breach or
default and shall not affect the other terms of this Agreement.

 
14.8
This Agreement may be executed in any number of counterparts and by the parties
on separate counterparts, but shall not be effective until each party has
executed at least one counterpart. Each counterpart, when executed, shall be an
original of this Agreement and all counterparts shall together constitute one
instrument.

 
14.9
Subject to Clause 14.10 below, the parties agree that the provisions of this
Agreement are personal to them and are not intended to confer any rights of
enforcement on any third party and the Contracts (Rights of Third Parties)
Act 1999 shall not apply to this Agreement or any of its provisions.

 
14.10
The provisions of Clause 5.3 and 5.5 of this Agreement are intended to benefit
the Trust and accordingly shall be enforceable by the Trust to the fullest
extent permitted by law as if the Trust were a party to this Agreement.

 
14.11
This Agreement shall be governed by and construed in accordance with the laws of
England. Other than in respect of Clause 4 and Schedule 3 the parties
irrevocably submit to the exclusive jurisdiction of the Courts of England in
relation to any legal action or proceedings arising out of or in connection with
this Agreement.

 
14.12
Each party irrevocably waives any objection which it might at any time have to
the Courts of England being nominated as the forum to decide any suit, action or
proceedings, and to settle any disputes, which may arise out of or in connection
with this Agreement and agrees not to claim that the Courts of England are not a
convenient or appropriate forum

 
15.
Tax on Warranty Payments

 
15.1
If any tax authority brings into charge to tax any sum paid to the Buyer or the
Company under this Agreement, then the Sellers shall pay such additional amount
as shall be required to ensure that the total amount paid, less the tax
chargeable on such amount is equal to the amount that would otherwise be payable
under this Agreement unless the liability to taxation arises from the assignment
of the benefit of this Agreement.

 
22

--------------------------------------------------------------------------------



15.2
Clause 15 shall apply in respect of any amount deducted or withheld as
contemplated by clause 15 as it applies to sums paid to the Buyer or the Company
concerned, save to the extent that in computing the tax chargeable the Buyer or
the Company concerned is able to obtain a credit for the amount deducted or
withheld.

 
16.
Costs and Expenses

 
16.1
Subject to Clause 16.2, all costs and expenses incurred by or on behalf of the
parties to this Agreement in connection with this Agreement or any of the other
Transaction Documents will be borne solely by the party who incurs them.

 
16.2
The Sellers shall be responsible for and shall bear the cost of any and all
applicable sales taxes, transfer taxes and similar charges in connection with
this Agreement or any of the other Transaction Documents save for any stamp duty
arising on the acquisition of the Sale Shares which shall be payable by the
Buyer but subject to a cap of $45,000.

 
This document has been entered into on the date stated at the beginning of it.
 
23

--------------------------------------------------------------------------------


 
Schedule 1 – The Company
Part 1
Details of the Company
 
Name
 
Zoo Digital Publishing Limited
     
Registered Number
 
5701472
     
Date of Incorporation
 
07/02/2006
     
Place of Incorporation
 
UK
     
Former Name
 
Zoo Interactive Video Limited
     
Registered Office
 
Arundel Court, 177 Arundel Street, Sheffield, South Yorkshire S1 2NU
     
Directors
 
Barry Hatch, Ian Clifford Stewart
     
Company Secretary
 
Debbie Jane Hatch
     
Authorised Share Capital
 
£100
     
Issued Share Capital and Registered Holders
 
£100 – 50 ordinary shares of £1 each issued to Barry Hatch and 50 ordinary
shares of £1 each issued to Ian Stewart
     
Accounting Reference Date
 
31/03
     
Outstanding Charges Registered at Company House
 
Debenture dated 27 December 2006 in favour of Bank of Scotland.
 
Debenture dated 10 January 2007 in favour of Bank of Scotland.


--------------------------------------------------------------------------------



Part 2
 
Details of the Sellers
 
Name
 
Address
 
Number of
Shares
 
Due
Proportion
 
Barry Hatch
 
37 Twentywell View, Bradway, Sheffield,
South Yorkshire S17 4PX; and
   
50
   
50
%
                   
Ian Stewart
 
Osborn House, Padley Hill, Grindleford,
Hope Valley, Derbyshire S32 2HQ
   
50
   
50
%

 
Part 3
 
The Initial Consideration
 
Name
 
Cash Consideration
 
Loan Notes
 
Consideration Shares
                       
Barry Hatch
   
USD$500,000
   
USD$1,250,000
   
112,500
                       
Ian Stewart
   
USD$500,000
   
USD$1,250,000
   
112,500
 

 

--------------------------------------------------------------------------------


 
Schedule 2 - Warranties
 
Part 1: General Warranties
 
1.
Capacity and Ownership of the Sale Shares

 
(a)
The Sellers have the necessary power and authority and have taken all necessary
actions to enter into and perform their obligations under this Agreement and
each of the other Transaction Documents to which they are a party which will,
when executed, become binding and enforceable obligations upon them.

 
(b)
The execution and delivery of, and the performance by the Sellers of their
obligations under this Agreement and each of the other Transaction Documents to
which they are a party will not:

 

 
(a)
result in a breach of, conflict with, or give rise to an event of default under,
any agreement or arrangement to which the Sellers are party or by which either
of them is bound;

 

 
(b)
relieve any other party to an agreement or arrangement with the Company of its
obligations or enable it to terminate the agreement or arrangement;

 

 
(c)
result in the creation of any Encumbrance on any of the assets of the Company;
or

 

 
(d)
result in a breach of any licence, permission or consent granted to the Company
in respect of its business or of any undertaking to or order of any court,
governmental body or regulatory body.

 
(c)
The Sellers are the sole legal and beneficial owner of the Sale Shares, and are
entitled to sell the Sale Shares with full title guarantee on the terms set out
in this Agreement free from all Encumbrances and without the consent of any
third party. There are no litigation, arbitration, prosecution, administrative
or other legal proceedings or disputes in existence or threatened against the
Sellers in respect of the Sale Shares or of the Sellers’ entitlement to dispose
of the Sale Shares and there are no facts known to the Sellers which are likely
to give rise to any such proceedings or any such dispute.

 
(d)
Other than this Agreement, there is no agreement, arrangement or other
obligation requiring the creation, allotment, issue, transfer, redemption or
repayment of, or the grant to any person of the right to require the allotment,
issue, transfer, redemption or repayment of any shares in the capital of the
Company (including, without limitation, any option or right of pre-emption or
conversion).

 
(e)
There is no Encumbrance on, over or affecting the Sale Shares or any unissued
shares in the capital of the Company.

 
(f)
The Sale Shares has never been the subject of a transaction at an undervalue
within the meaning of Part IX or Part VI of the Insolvency Act 1986.

 

--------------------------------------------------------------------------------


 
2.
Corporate Information 

 
(a)
The details of the Company set out in Schedule 1 are true, complete and accurate
in all respects.

 
(b)
The Sale Shares constitute the whole of the Company’s allotted and issued share
capital and are fully paid up.

 
(c)
The Company does not use and never have used any name for any purpose other than
its full corporate name.

 
(d)
So far as the Sellers are aware, none of the assets of the Company have ever
been the subject of a transaction at an undervalue within the meaning of Part IX
or Part VI of the Insolvency Act 1986.

 
(e)
The Company has not at any time:

 

 
(a)
received any application or notice of any intended application under the
provisions of the Act for the rectification of its register of members;

 

 
(b)
exercised nor purported to exercise or claim any lien over the Sale Shares and
no call on the Sale Shares is outstanding;

 

 
(c)
given any financial assistance in connection with the purchase of any shares as
would fall within the provisions of sections 151 to 157 of the Act;

 

 
(d)
repaid, redeemed or purchased or agreed to repay, redeem or purchase any of its
own shares, debentures, or securities of any kind or reduced or agreed to reduce
its share capital;

 

 
(e)
capitalised or agreed or resolved to capitalise any profits or reserves nor
advanced or borrowed any loan or issued any share, debenture or other security
in a manner giving rise to a distribution or deemed distribution nor made any
other distribution (whether of income or capital) except dividends shown in its
accounts;

 

 
(f)
paid nor (in circumstances in which it may be required to repay all or part of
the same by virtue of Section 277 of the Act) received any dividend or other
distribution paid in breach of the Act.

 
(f)
The Company is in all respects duly organised and registered, validly existing
for an indefinite duration under the laws of England and has all requisite
corporate power to own, lease and operate its assets and to carry out its
business as it is now being conducted.

 
(g)
No person is or has at any time been a shadow director of the Company within the
meaning of section 741(2) of the Act.

 
(h)
The Company does not carry on business in partnership with any other person and
is not a member of any partnership or other unincorporated association, joint
venture or consortium (other than a recognised trade association) or party to
any other profit or income sharing arrangement (same for any commission or
profit sharing arrangement detailed in the contract of employment of any
employee which is Disclosed).

 

--------------------------------------------------------------------------------


 
(i)
The Company has not or ever has had any branch, agency or place of business or
permanent establishment outside the United Kingdom.

 
(j)
The Company has not or has ever owned or agreed to acquire any shares or any
other interest in any other body corporate.

 
3.
Insolvency

 
In respect of the Company:
 

 
(a)
no resolution has been passed, no petition has been presented and no order has
been made for administration or winding up or for the appointment of a receiver
or provisional liquidator and no procedure has been commenced, by the Registrar
of Companies or any other person, with a view to striking off under section 652
of the Act;

 

 
(b)
it has not stopped paying its creditors, is not insolvent, and is not unable to
pay its debts for the purposes of section 123 of the Insolvency Act 1986 and
there is no unsatisfied judgement or order of any court or tribunal, or award of
any arbitrator, against it and no distress, execution or other process has been
levied against any of its assets;

 

 
(c)
no meeting of its creditors, or any class of them, has been held or summoned, no
proposal has been made for a moratorium, composition or arrangement in relation
to any of its debts, or for a voluntary arrangement under Part 1 of the
Insolvency Act 1986; and

 

 
(d)
no event analogous to any of the above has occurred in any jurisdiction.

 
4.
Accounts and Management Accounts

 
(a)
The Accounts have been prepared in accordance with the requirements of all
relevant statutes and regulations and in accordance with generally accepted
accounting principles and practices in the United Kingdom at the date of their
preparation and give a true and fair view of the assets and liabilities and
state of affairs of the Company as at the Accounts Date and its profits and
losses for the relevant period ended on the Accounts Date.

 
(b)
The Accounts disclose a true and fair view of all the assets and make adequate
provision or reserve for or, as appropriate, disclose all bad and doubtful debts
and all accruals and liabilities and to the extent necessary contain a note of
all capital commitments whether actual or contingent of the Company as at the
Accounts Date.

 
(c)
The balance sheets and profit and loss accounts of the Company for the financial
year ended on the Accounts Date complied with the requirements of all relevant
laws then in force and with all statements of standard accounting practice, all
financial reporting standards and all applicable generally accepted accounting
principles and practices of the United Kingdom then in force and which were
applicable to Company.

 
(d)
The rate of depreciation adopted in the balance sheets of the Company the
financial year ended on the Accounts Date in respect of each of the fixed assets
of such company has been consistently applied over such period and was
sufficient for each of the fixed assets of the Company to be written down to nil
by the end of its useful working life.

 

--------------------------------------------------------------------------------


 
(e)
No asset (whether fixed intangible investment or current) has been revalued
upwards in the Accounts and no intangible asset has been brought into the
Accounts.

 
(f)
The turnover, profits and/or losses of the Company shown by the profit and loss
accounts of the Company for the financial year ended on the Accounts Date have
not (except as disclosed therein) been affected by any unusual, extraordinary,
exceptional, non-recurring or short term item or by any other matter which has
rendered such turnover, profits or losses for all or any of such periods
unusually or artificially high or low.

 
(g)
The Company has no amounts outstanding under any loan, guarantee, acceptance or
other borrowing facilities and arrangements (including, without limitation,
money raised by acceptances or debt factoring) and no outstanding foreign
exchange commitments or exposures.

 
(h)
The Company has not, and will (other than as specifically required under the
terms of this Agreement) not by virtue of any aspect of the transactions
contemplated pursuant to this Agreement or any of the other Transaction
Documents become bound or liable to be called upon to pay or repay prematurely
any indebtedness or to pay or discharge any obligation under any guarantee,
indemnity, surety, or security arrangement nor has failed to pay or repay any
indebtedness or to meet any such obligation in full on the due date.

 
(i)
Since the Accounts Date:

 

 
(a)
the business of the Company has been carried on in the normal and usual course
so as to maintain it as a going concern;

 

 
(b)
there has been no material deterioration either in turnover or in the financial
or trading position of the Company compared with the same period during the
preceding year;

 

 
(c)
there has not been any material decrease in the assets or any material increase
in the liabilities (including contingent liabilities) of the Company as shown in
the Accounts except for changes arising from routine payments and from routine
supplies of goods or services in the normal course of trading;

 

 
(d)
The Company has not acquired, let, licensed, exchanged, sold, transferred or
otherwise disposed or parted with possession or ownership of or created any
Encumbrance over or agreed to do any of the foregoing things in respect of any
business or any material asset or assumed or acquired any material liability
(including a contingent liability) otherwise than in the normal and usual course
of business and there has been no change in the nature and scope of the Company’
business;

 

 
(e)
all payments, receipts and invoices of the Company have been properly recorded
or accrued in the books of the Company;

 

 
(f)
the Company has maintained in satisfactory working condition and repair (taking
into account their age and subject to ordinary wear and tear) and has not
suffered the repossession by the owner under any hire purchase, leasing, rental
or similar agreement of any of the plant and machinery, fixtures, fittings,
equipment, vehicles and other assets represented in the Accounts or subsequently
acquired by the Company;

 

--------------------------------------------------------------------------------


 

 
(g)
the Company has performed in all material respect in accordance with their terms
all contracts and orders and has not discontinued obtaining new contracts and
orders in the normal and proper course of trading;

 

 
(h)
the Company has not given any guarantee, indemnity, surety or security or
entered into or incurred or assumed any contract or liability of a material or
unusual nature or which is not in the normal course of trading consistent with
past practice or pursuant to which the Company is required to make a payment in
excess of £10,000 or periodic payments which involved or may involve total
annual expenditure in excess of £10,000 per contract or commitment (or series or
related associated contracts and/or commitments);

 

 
(i)
the Company has paid its creditors in accordance with their respective credit
terms and there are no undisputed amounts owing by the Company which have been
overdue for more than 30 days;

 

 
(j)
the book debts shown in the Accounts have realised their nominal amount less any
reserve for bad or doubtful debts included in the Accounts and no debtor has
been released by the Company on terms that such debtor pays less than the book
value of its debt and no debt owing to the Company has been deferred,
subordinated or written off or has proved to any extent irrecoverable the
Company has not incurred any bad or doubtful debt or learned of any
circumstances making bad or doubtful any previously incurred debt;

 

 
(k)
the Company has not lent or borrowed any amount to or from any person or entity
or entered into any borrowing, factoring or other financing or any lending
commitments which are outside the normal course of trading;

 

 
(l)
the Company has not paid or accrued or become liable to pay any accounting,
management and consultancy or other fees to or entered into any transaction with
or for the benefit of the Sellers and has not entered into any transaction with
or for the benefit of any of its directors or any persons connected with such
directors;

 

 
(m)
the Company has not paid or made (or made any oral or written commitments or
representation to pay or make) any bonus, increased or special salary,
remuneration, benefits or gratuitous payment to any director, officer, employee
or consultant or entered into or varied the terms of any employment, consulting,
agency, agreement for personal services, compensation or severance agreement or
arrangement with any such person, or paid any severance or termination pay;

 

 
(n)
the Company has not changed its accounting reference period;

 

 
(o)
the Company has not by reason of any default by it in its obligations, become
bound or liable to be called upon to repay prematurely any loan capital or
borrowed monies;

 

 
(p)
the Company has not declared, set aside, or paid any dividend or made any
distribution;

 

--------------------------------------------------------------------------------


 

 
(q)
there has not been any capitalisation of reserves of the Company and the Company
has not issued or agreed to issue any share or loan capital other than that
issued at the Accounts Date and has not granted or agreed to grant any option in
respect of any share or loan capital and the Company has not repaid any loan
capital in whole or in part nor has it, by reason of any default by it in its
obligations, become bound or liable to be called upon to repay prematurely any
loan capital or borrowed monies;

 

 
(r)
there has been no resolution of or agreement by the members of the Company or
any class thereof and in particular there has been no capital reorganisation or
other change in the capital structure of the Company;

 

 
(s)
the Company has not incurred or assumed or agreed to incur or assume any costs,
expenses or other liabilities of any nature other than in the normal and usual
course of its business.

 
(j)
To the best of the Sellers’ knowledge, the accounts receivable (net of any
reserves) included as part of the Net Working Capital will be fully collectable
by the Company within 90 days of Completion.

 
(k)
The Management Accounts have been carefully prepared on a basis consistent with
the previous monthly management accounts of the Company and in accordance with
the accounting policies applied to the Accounts and having regard to the purpose
for which they were drawn up fairly represent the assets, liabilities, profits,
losses and general financial and trading position of the Company for the period
as at and to the date to which they were made up to and are not affected by any
unusual, extraordinary, exceptional, non-recurring or short term item or by any
other matter which has rendered any item appearing in such Management Accounts
for any period unusually or artificially high or low.

 
4.12
The March Figures have been carefully prepared on a basis consistent with the
previous monthly gross sales figures of the Company and in accordance with the
accounting policies applied to such figures and having regard to the purpose for
which they were drawn up fairly represent the gross sales figures of the Company
for the period as at and to the date to which they were made up to and are not
affected by any unusual, extraordinary, exceptional, non-recurring or short term
item or by any other matter which has rendered any item appearing in such
figures for such period unusually or artificially high or low.

 
5.
Financial Commitments and Borrowings

 
(a)
Complete and accurate details of all overdraft, loan and other financial
facilities available to the Company and the amounts outstanding under each of
them at the close of business on the day preceding the date of this Agreement
are set out in the Disclosure Letter and the Company has not done or omitted to
do anything as a result of which the continuance of any of those facilities
might be affected or prejudiced. There have been no payments out of any such
accounts except for routine payments and the aggregate balance on all current
accounts shall not be substantially different at Completion from the aggregate
balance shown on such statements.

 
(b)
The Company has no outstanding or any other borrowing or indebtedness in the
nature of borrowing or any guarantee, indemnity, surety or similar undertaking
or agreement to procure the solvency of any person or payment by any person of
any sum to a third party or any similar obligation.

 
(c)
The Company has not at any time factored its debts and has never engaged in
financing of a type which would not require to be shown in its accounts.

 

--------------------------------------------------------------------------------


 
(d)
There is not outstanding any Encumbrance on the whole or any part of the
Company’s undertaking, goodwill, uncalled capital, properties or assets nor is
the Company a party to or subject to any agreement, arrangement or commitment to
give or create any Encumbrance.

 
(e)
No floating charge created by the Company has crystallised and, so far as the
Sellers are aware, there are no circumstances existing which are likely to cause
such a floating charge to crystallise and no notice has been received by the
Company from any person intimating that such person will enforce any security
which it may hold over all or any of the assets of the Company and, so far as
the Seller are aware, there are no circumstances existing which are likely to
give rise to such a notice.

 
(f)
The Company is not a party to and has never agreed to give, any guarantee,
suretyship, indemnity or similar agreement or any agreement for the postponement
of debt or for lien or set-off in respect of any other person.

 
(g)
The amounts borrowed by the Company from its bankers do not exceed any of its
overdraft facilities and the total amount borrowed by the Company (from whatever
source) does not exceed any limitation on its borrowing powers whether contained
in its memorandum or articles of association or in any debenture or loan stock
deed or other deed, document or agreement executed by the Company or on its
behalf or to which it is subject.

 
(h)
No event has occurred or been alleged by any person which is, or with the
passing of time or the giving of notice would become an event of default under
or breach of any of the terms of any loan capital, borrowing, debenture or
financial facility of the Company or which would entitle any person to call for
repayment prior to normal maturity.

 
(i)
The Company does not have any outstanding capital commitments nor has entered
into any leasing or hire purchase or similar commitment involving any asset with
a capital value in excess of £5,000.

 
(j)
There are no debts owing by the Company which are overdue for payment by more
than four weeks.

 
(k)
The Company has not lent any money which has not been repaid nor owns the
benefit of any debt other than debts accrued to it in the ordinary course of
business.

 
(l)
The Company has no credit cards in issue in its own name or that of any officer
or employee or any person connected with an officer or employee.

 
(m)
Having regard to the existing bank and other facilities available to the
Company, the Company has sufficient working capital for the purposes of
continuing to carry on its business in its present form and at its present level
of turnover for a period of at least 12 months after Completion.

 
(n)
All of the borrowings of the Company may be repaid by it at any time on no more
than one month’s notice and without any premium or penalty (howsoever called) on
repayment.

 
(o)
The Company has not received notice from any lenders of any money requiring
repayment or relating to term loan facilities becoming on demand or altering to
the disadvantage of the Company the terms of any such facility or intimating the
enforcement by any such lender of any security which it may hold over any assets
of the Company and, so far as the Sellers are aware, there are no circumstances
which would now (or which could with the giving of notice or lapse of time or
both) give rise to any such notice.

 

--------------------------------------------------------------------------------


 
(p)
None of the facilities of the Company are dependent on the guarantee or support
or indemnity of, or any security provided by, the Sellers or any other person.

 
6.
Statutory Books, Documents Filed and Information Provided

 
(a)
The copy of the memorandum and articles of association of the Company attached
to the Disclosure Letter is accurate and complete in all respects, includes
copies of all resolutions and documents required to be incorporated therein and
fully sets out the rights and restrictions attaching to each class of the
Company’s share capital.

 
(b)
All documents required to be filed with or delivered to the Registrar of
Companies in respect of the Company have been duly filed and all legal
requirements in connection with its conduct and with all issued shares,
debentures and other securities thereof have been complied with in full.

 
(c)
The register of members and other statutory books of the Company have been
properly kept and contain an accurate and complete record of the matters with
which they should deal and no notice or allegation that any of them is incorrect
or should be rectified has been received.

 
(d)
The accounting records of the Company comply with the requirements of
sections 221 and 222 of the Companies Act 1985. The Company has maintained its
books and records accurately and in accordance with generally accepted
accounting principles and standards and such books and records accurately
reflect in all material respects all transactions entered into by the relevant
company and the Company’s current debtors and creditors.

 
(e)
The Company is in possession of all books, records, papers, deeds and documents
relating to its business, assets and liabilities and does not have any of its
records, systems, controls, data or information recorded, stored, maintained,
operated or otherwise wholly or partly dependent on or held by any means which
(including all means or access thereto and therefrom) are not under the
exclusive ownership and direct control of the relevant company.

 
6.6
All statements of fact and other information in relation to the Company and its
activities contained in the excel spreadsheets given by (or on behalf of) the
Sellers to the Buyer headed “ZDP Financial Forecast 2008- 2009 March 08 V4
Detail.xls (2MB)” and “ZDP 3 Year P&L Forecast 08-11.xls (55KB)” (which are
attached to this Agreement as Appendix A) were true, complete and accurate in
all respects when given and insofar as they or either of them have not been
superseded, altered or varied by matters made known in writing to the Buyer on
or prior to the date of this Agreement are now true, complete and accurate in
all respects and there is no fact or matter not Disclosed which renders any such
statements or information untrue or misleading because of any omission or
ambiguity or for any other reason. To the extent that any such information in
such excel documents consisted of statements of opinion, estimates, forecasts
and/or projections, such information was provided in good faith and based upon
reasonable assumptions and to the best of the Sellers’ knowledge and belief at
the time.

 

--------------------------------------------------------------------------------


 
7.
Ownership and Condition of Assets

 
(a)
All the property and assets which are described and included in the Accounts or
the other books and records of the Company and which are primarily used in
connection with the business of the Company and which are in the ownership of
the Company are:

 

 
(a)
legally and beneficially owned solely by the Company;

 

 
(b)
where capable of possession, in the possession or control of such company or it
is entitled to take possession or control of such asset;

 

 
(c)
free from all Encumbrances (excepting only liens arising by operation of law in
the normal course of trading) and there is not any agreement or commitment to
give or create, and no claim has been made by any person entitled to any
Encumbrance; and

 

 
(d)
situated in the United Kingdom.

 
(b)
None of the assets referred to in Paragraph (a) of this Schedule are the subject
of any assignment, royalty, overriding royalty, factoring arrangement, leasing,
rental or hiring agreement, hire purchase agreement for payment on deferred
terms or any similar agreement or arrangement (excepting any retention of title
Clauses in contracts).

 
(c)
The Company owns all assets which are necessary for the effective operation of
its business.

 
(d)
All the equipment and vehicles owned or used by the Company are in satisfactory
repair and working order taking into account their age and use and have been
maintained as appropriate in the circumstances and no substantial repairs are in
hand or required and none of such equipment or vehicles are in need of renewal
or replacement.

 
(e)
The Company is not owed and does not owe any third party any sums in excess of
£1,000, other than trade debts incurred in the normal and usual course of
business.

 
(f)
All documents which in any way affect the right, title or interest of the
Company in or to any of its assets and which attract stamp duty (or would do so
if brought into the United Kingdom) or require to be stamped with a particular
stamp denoting that no duty is chargeable or that the document has been produced
to one appropriate authority have been duly stamped within the requisite period
for stamping.

 
(g)
The Company has not received any sum, property or benefit, the payment or
transfer of which is liable to be avoided, or which is liable to be recovered
from it under any rule of law and does not hold any sum, property or right as
trustee or constructive trustee.

 
8.
Contracts

 
(a)
The Disclosure Letter contains:

 

 
(a)
complete and accurate copies of all material written agreements of whatever
nature entered into by the Company with any other person and complete and
accurate details of any amendments or variations agreed to be made to any of
such agreements; and

 

--------------------------------------------------------------------------------


 

 
(b)
where the Company is a party to any material agreement or arrangement with any
third party which has not been recorded in writing sufficient details of such
agreement or arrangement for the Buyer to understand the rights and obligations
of the relevant company and the relevant third party in relation to the relevant
agreement or arrangement.

 
(b)
Save as Disclosed, the Company is not a party or subject to or under a Liability
in respect of nor has it undertaken (by assignment or otherwise) or made any
offer or tender to enter into any:

 

 
(a)
contract of an onerous or long-term nature or to any contract which is known to
be or which may become unprofitable or which cannot readily be fulfilled or
performed by the Company on time and/or without undue or unusual expenditure of
money or effort by the Company or to any contract or obligation outside the
normal course of the Company’s business;

 

 
(b)
agreement, arrangement or understanding which is not terminable by the Company
on less than 3 months’ notice without compensation or which in any respect is
unusual having regard to the usual practice of the Company or other persons
carrying on businesses similar to the Company’s business;

 

 
(c)
agreement or arrangement to which the Consumer Credit Act 1974 applies or in
respect of which a direction has been made by or on behalf of the Director of
Fair Trading;

 

 
(d)
contract or arrangement which is invalid or which is voidable or can be
rescinded or repudiated by any party (including the Company) and the Company has
not received or given notice of any intention to terminate any such agreement or
arrangement or itself repudiated or disclaimed any such transaction; or

 

 
(e)
any agreement or arrangement (other than any agreement contained in the contract
of employment of any employee which has been Disclosed) requiring it to pay any
commission, finder’s fee or royalty.

 
(c)
The Company does not carry on any activities that constitute a regulated
activity for the purposes of the Financial Services and Markets Act 2000 from
inside or outside the United Kingdom nor has it ever carried on such activities.

 
(d)
There is not outstanding in connection with the business of the Company any
material offer tender or the like which is capable of being converted into an
obligation of the Company by an acceptance or other act of some other person
firm or corporation and details of any potential contractual arrangements which
are currently being negotiated or discussed are set out in the Disclosure
Letter.

 
(e)
So far as the Sellers are aware there are no grounds for the invalidity of or
for rescission, avoidance or repudiation of any agreement to which the Company
is a party. No threat or claim of default under any agreement to which the
Company is a party has been made and is outstanding against the Company or any
contract counter-party. No notice of any intention to do any of the foregoing
has been received or given by the Company. No party to any material agreement to
which the Company is a party has given notice of its intention to terminate, or
has sought to repudiate or disclaim, such agreement.

 

--------------------------------------------------------------------------------


 
(f)
So far as the Sellers are aware the Company has never defaulted under any
agreement, trust deed, instrument or any arrangement to which it is a party and
no claim of any default has been made against the Company and no other party is
in default under any agreement with the Company and there is nothing whereby any
such agreement or arrangement may be terminated, rescinded, avoided or
repudiated by any other party or whereby the terms of it may be worsened.

 
(g)
The Company has not given any power of attorney or any other authority (express,
implied or ostensible) which is still outstanding or effective to any person to
enter into any contract or commitment or do anything on its behalf (other than
any authority of directors or employees to enter into routine trading contracts
or similar agreements or arrangements in the normal course of their duties).

 
9.
Related Party Transactions

 
(a)
There are set out in the Disclosure Letter details of all goods and services
provided to the Company by the Sellers (whether provided to the relevant company
free of charge or at any cost) and which are used in the day to day operation of
the business of the Company at Completion.

 
(b)
There are no outstanding debts (whether or not due for payment and including
contingent liabilities), unfulfilled obligations (present or future, actual or
contingent), claims or liabilities owing by or to the Company to or by the
Sellers and there are no circumstances in existence which are likely to give
rise to any such claim or liability.

 
(c)
The Sellers do not have any direct or indirect interest in any firm, company or
other entity which is or is likely to be or become, competitive with the
business of the Company (save as the beneficial owner of any class of securities
of any company listed on a recognised investment exchange (as defined in the
Financial Services and Markets Act 2000) and in respect of which a Sellers or
such person is beneficially interested in less than five per cent of all the
issued securities of that class).

 
(d)
There is not outstanding any contract or arrangement (whether in writing or not)
to which the Company is a party or by which it is or might be affected in any
way and in which the Sellers are or has been interested, directly or indirectly,
and the Company is not a party to nor have its profits or financial position
been affected by any contract or arrangement which is not of an entirely arm’s
length nature.

 
10.
Employees

 
(a)
Particulars of the main terms and conditions of employment of all of the
officers and employees of the Company (including, without limitation, details of
their respective names, dates of birth, the date of commencement of their
continuous period of employment, all remuneration, incentives, bonuses,
expenses, commissions or profit sharing arrangements and other payments, share
option schemes and other benefits whatsoever payable and where an employee has
been continuously absent from work for more than one month, the reason for the
absence) are set out in the Disclosure Letter. None of such officers or
employees has given or received notice in writing terminating their employment.

 

--------------------------------------------------------------------------------


 
(b)
There are no contracts of service with employees (whether or not in writing)
which cannot be terminated by the Company by three months’ notice or less
without giving rise to any claim for damages or compensation (other than a
statutory redundancy payment or statutory compensation for unfair dismissal) and
the Company has not given or received notice of resignation from any of its
present employees.

 
(c)
Save as set out in the schedule of employees of the Company referred to in
Paragraph (a) of this Schedule and attached to the Disclosure Letter:

 

 
(a)
the Company does not have any employees;

 

 
(b)
there are no terms and conditions of employment in place for any employee other
than the Company written standard terms and conditions of employment, copies of
which are attached to the Disclosure Letter;

 

 
(c)
no employee receives or is entitled (contingently or otherwise) to receive any
bonus, commission, variable remuneration, insurance, benefit in kind, motor
vehicle for private use or other reward other than wages or salary at a fixed
rate.

 
(d)
The Company is not obliged to increase the total annual remuneration payable to
its officers and employees other than as set out in their terms and conditions
of employment, copies of each of which are attached to the Disclosure Letter.
The Company has not offered or agreed to increase the present remuneration of,
or altered or sought to alter the terms and conditions of employment of any of
its current employees.

 
(e)
There is no liability, outstanding or contingent or anticipated, to any present
or former employee of the Company (including, without limitation in respect of
any PAYE, national insurance and/or pension contributions) other than
remuneration accrued for the current wage or salary period or for reimbursement
of normal business expenses and no present or former employee of the Company has
notified the Company of any claim, against the Company or right to be
indemnified by the Company arising out of an act or omission in the course of
his office or employment or in relation to the termination of that office or
employment on or before the date of this Agreement (whether under the Employment
Rights Act 1996, Race Relations Act 1976, Equal Pay Act 1970, Sex Discrimination
Act 1975, Sex Discrimination Act 1986, Disability Discrimination Act 1995,
Working Time Regulations 1998, National Minimum Wage Act 1998 and the
regulations made under such acts or regulations or any other act or otherwise).

 
(f)
In relation to each of the present officers or employees of the Company, the
Company has in all material aspects:

 

 
(a)
complied with all obligations imposed on it by articles of the Treaty
establishing the European Community, European Commission regulations and
directives and all statutes and regulations relevant to the relations between it
and its employees;

 

 
(b)
maintained up to date, adequate and suitable records as are required regarding
the service of each of its employees;

 

 
(c)
maintained up to date, adequate and suitable records as required by statute for
the purposes of the Working Time Regulations 1998 and has complied with all
other obligations to its workers (as defined in section 2 of such Regulations)
under such Regulations and there are no claims pending or threatened by any
present or former officer or employee of the Company or the Health and Safety
Executive or any local authority Environmental Health Department or any trade
union or employee representative related to the Working Time Regulations;

 

--------------------------------------------------------------------------------


 

 
(d)
complied with all collective agreements for the time being dealing with such
relations or the conditions of service of its employees; and

 

 
(e)
complied with all relevant orders and awards made under any statute affecting
the conditions of service of its employees.

 
(g)
No amounts due to or in respect of any of the officers or employees or former
employees of the Company are in arrears or unpaid.

 
(h)
No claim for unfair dismissal has been made against the Company by any former
employee in the last 12 months.

 
(i)
No employment conditions of any employee of the Company nor anything that has
occurred prior to the date of this Agreement will give rise to any claim for sex
or age discrimination or equal pay either under domestic, United Kingdom or
European law or for race discrimination.

 
(j)
No trade union, works council, staff association or other body representing
employees is recognised in any way for bargaining, information or consultation
purposes in relation to the employees of the Company and there are no agreements
(whether legally binding or not) with any such representative body in relation
to the employees and there is no dispute with any such representative body
pending or threatened.

 
(k)
There is no plan, scheme, commitment, policy, custom or practice (whether
legally binding or not) relating to redundancy affecting any of the employees of
the Company which is more generous than statutory redundancy requirements.

 
(l)
There is no agreement or arrangement between the Company and any of its
employees or officers with respect to his or her employment, his or her ceasing
to be employed or his or her retirement which is not included in the written
terms of his or her employment and there is no agreement, arrangement, scheme or
obligation for the payment of any pensions, allowances, lump sums or other like
benefits on redundancy on retirement or on death or during periods of sickness
or disablement for the benefit of any of the officers or employees of the
relevant company or former officers or employees or for the benefit of
dependants of such persons.

 
(m)
So far as the Sellers are aware all plans, schemes, commitments, policies,
custom or practice for the provision of benefits to the Company employees comply
in all respects with all relevant statutes, regulations and other laws and all
necessary consents in relation to the same have been obtained and all
governmental filings in relation to the same have been made.

 
(n)
So far as the Sellers are aware all obligations under statute and otherwise
concerning the health and safety at work of the Company’ employees have been
complied with.

 
(o)
There are no current litigation, arbitration or mediation or administrative or
criminal proceedings against the Company by any current or former employee or
third party in respect of any accident or injury.

 

--------------------------------------------------------------------------------


 
(p)
The Company has not:

 

 
(a)
entered into any arrangement involving the acquisition of non-cash assets or
disposal to;

 

 
(b)
granted any loan or quasi-loan to, entered into any guarantee or credit
transaction with; or

 

 
(c)
provided any security in connection with any loan, quasi-loan or credit
transaction with,

 
any current or former director or any person connected with such a person.
 
(q)
Within the two years preceding Completion, the Company has been a party to a
relevant transfer (as defined in the Transfer of Undertakings (Protection of
Employment) Regulations 2006).

 
(r)
Save for the employees who are listed in the Disclosure Letter, details of any
other persons who have at any time in the last 12 months been employed by the
Company (including details of the role they were employed to perform, the date
on which their employed terminated and the reason for their departure) are
disclosed in the Disclosure Letter. There is not outstanding any offer of
employment or engagement to work for the relevant company that has not yet been
accepted, or that has been accepted but the relevant employment has not yet
commenced.

 
10.19
So far as the Sellers are aware, no person other than the individuals listed as
employees in the Disclosure Letter would be able to argue that he or she has the
protections afforded to employees or workers under any employment legislation.

 
11.
Pensions

 
(a)
The Company has never entered into any agreement, sponsored, designated,
participated in or contributed to any arrangement (whether or not closed, funded
or approved) for providing pension or other benefits on, or in anticipation of,
the retirement, death, accident or sickness of any current or former director or
employee of the relevant company (for the purposes of this Paragraph 11 of this
Schedule, together “Employees”), nor has it agreed or announced any proposal to
enter into or establish any such arrangement.

 
(b)
The Company has complied with its duty to facilitate access to a stakeholder
pension scheme under section 3 Welfare Reform and Pensions Act 1999 and, in
particular, it has:

 

 
(a)
after appropriate consultation, designated one or more stakeholder schemes for
relevant Employees;

 

 
(b)
supplied information about the designated scheme to relevant Employees; and

 

 
(c)
allowed the scheme representatives reasonable access to relevant Employees.

 

--------------------------------------------------------------------------------


 
12.
Service Providers

 
(a)
Details of all consultants, contractors, agents and other persons engaged by the
Company to provide any services of any nature to it (together the “Service
Providers”) are set out in the Disclosure Letter and there is not outstanding
any offer made by the Company to any such person to provide any services to
either of them.

 
(b)
Copies of all agreements containing the terms on which any existing Service
Providers are engaged by the Company are attached to the Disclosure Letter and
there are no material terms applicable to the engagement of any of such Service
Providers which are not set out in such agreements.

 
13.
Litigation and Disputes

 
(a)
The Company is not in default under any agreement to which it is a party or in
respect of any other obligation binding upon it and neither it nor any person
for whose acts or defaults it is vicariously liable is claimant, defendant or
otherwise a party to any litigation, arbitration or administrative proceedings
which are in progress or have been threatened or are pending by or against or
concerning each of them or any of its assets and, so far as the Sellers are
aware, there are no circumstances in existence which may give rise to any of the
foregoing.

 
(b)
The Sale Shares were not purchased or subscribed for by the Sellers with funds
derived from criminal proceeds.

 
(c)
The Company nor any employee, officer, agent or former officer, agent or
employee of a member of the Company have not been convicted of any offence in
relation to either of them, and no employee or officer has to the knowledge of
the Sellers been convicted of any offence which reflects upon his or her
suitability to hold his or her position or upon the reputation of either of
them.

 
(d)
The Company is not being or ever has been prosecuted for any criminal offence
and there are no circumstances in existence likely to lead to any such
prosecution.

 
14.
Property

 
14.1
Copies of all agreements containing the terms on which any freehold or leasehold
property is currently owned, leased or used by the Company are attached to the
Disclosure Letter and there are no material terms applicable to the Property
which are not set out in such agreements.

 
14.2
The Property is the only land and premises (freehold or leasehold) owned, used
or occupied by the Company and the Company has never been a party to any lease
or licence in respect of which any actual or contingent obligations may subsist.

 
14.3
The Company has in its possession all deeds and documents of title necessary to
prove good title to the Property.

 
14.4
There are no disputes or outstanding notices which may materially or adversely
affect the value of the Property or the proper use and enjoyment of the Property
for the purpose of the business now being carried on or at the Property by the
Company nor are there any matters or things known to the Sellers and which are
not apparent from an inspection of the Property which may materially or
adversely affect the value of the Property or the proper use and enjoyment
thereof.

 

--------------------------------------------------------------------------------


 
14.5
The Company has not received any notice of breach of any covenants,
restrictions, reservations, conditions, agreements, statutory requirements,
bylaws, orders, building regulations and other stipulations and regulations
affecting the Property and the use of the Property.

 
14.6
All outgoings payable under the terms of the Lease have been paid to date
including rent, service charge and insurance and no notice of any alleged breach
or non-observance of any of the terms of such Lease has been served on the
Company.

 
14.7
The Company has exclusive vacant possession and occupation of the Property and
the Property is not subject to any lease, tenancy, licence to occupy or
agreement to grant any of them nor are the Sellers aware of any person who has
or claims to have any interest, right or easement of any kind in respect of the
Property adverse to the interest or title therein of the Company.

 
14.8
The Company has not received notice of any disputes concerning boundaries,
easements, covenants or other matters relating to the Property or its use and
occupation and there are no pending or anticipated disputes, actions, claims or
demands in respect of the Property.

 
14.9
The written replies given by or on behalf of the Sellers to enquiries before
contract raised by or on behalf of the Buyer relating in any way to the
Properties are true and accurate in all respects.

 
15.
Insurances

 
(a)
The Company maintains, and at all material times has maintained the level of
insurance cover which it is contractually and legally required so to do.

 
(b)
Copies of all insurance policies effected by the Company are attached to the
Disclosure Letter and so far as the Sellers are aware all such insurance
policies are currently in full force and effect and any premiums due in respect
of such policies have been paid.

 
(c)
The Company has not done or omitted to do or suffered anything to be done or not
to be done which has or, so far as the Sellers are aware, is likely to render
any policies of insurance taken out by it void or voidable or which will result
in an increase in the rate of premiums on the said policies and there are no
claims outstanding and, so far as the Sellers are aware, no circumstances which
would give rise to any claim under any policies of insurance.

 
(d)
So far as the Sellers are aware there are no outstanding claims against the
Company in respect of any professional negligence, product liability or of any
accident or injury (whether to property or to person) which is not fully covered
by insurance.

 
16.
Business Intellectual Property

 
(a)
Complete and accurate particulars of all the intellectual property rights in
relation to which the Company is the sole unencumbered legal and beneficial
owner and, where registered, the sole registered proprietor are set out in the
Disclosure Letter.

 
(b)
For the purposes of this Schedule, “Business Intellectual Property” means all
material Intellectual Property used by the Company in the business of the
Company at any time prior to Completion including, without limitation, the Owned
IP and the Licensed IP.

 

--------------------------------------------------------------------------------


 
(c)
Complete and accurate particulars of all material unregistered Owned IP and
complete and accurate particulars as to ownership and registration (and
applications therefor) of any registered Owned IP, including priority and
renewal dates where applicable, are set out in the Disclosure Letter.

 
(d)
So far as the Sellers are aware each and every part of the Owned IP is valid,
subsisting and enforceable and not subject to any limit as to time or any other
limitation, right of termination, reassignment or restriction.

 
(e)
So far as the Sellers are aware none of the Business Intellectual Property is
the subject of any pending or threatened proceedings for opposition,
cancellation, revocation or rectification or claims by any person (including,
without limitation, from the Sellers or any employees or former employees of the
Company) and, so far as the Sellers are aware, there are no facts or matters in
existence (including but without limitation acquiescence in the activities of
third parties) which might give rise to any such proceedings or to any threat to
the validity or enforceability of the Business Intellectual Property.

 
(f)
All application and renewal fees and costs and charges regarding the Owned IP
due on or before Completion have been paid in full.

 
(g)
The Company has not granted or entered into, and is not obliged to grant or
enter into, any agreement, arrangement or understanding (whether legally
enforceable or not) for the licensing or otherwise permitting or authorising the
use or exploitation of the Business Intellectual Property by third parties or
which prevent, restrict or otherwise inhibit the Company's freedom to use and
fully exploit the Owned IP (whether now or in the future).

 
(h)
All Licensed IP is licensed by the Company under the agreements licences,
consents or other documentation appended to the Disclosure Letter (the "IP
Licences"). So far as the Sellers are aware all the IP Licences are valid and
subsisting (and will continue to be so notwithstanding Completion). Neither the
Company nor any other party to any of the IP Licences is in breach of any of the
provisions thereof and there are no circumstances that may give rise to the
early termination of any of the IP Licences.

 
(i)
So far as the Sellers are aware none of the Owned IP is currently being
infringed or has been so infringed in the 12 month period preceding Completion
and no third party has threatened any such infringement and nor is it the
subject of any claim for ownership or compensation by any third party or any
criminal investigation or prosecution in relation thereto.

 
(j)
Other than the IP Licences, the carrying on of the Company's business as
presently constituted does not require any licences or consents from or the
making of royalty or similar payments to any third party.

 
(k)
So far as the Sellers are aware the Company is not, and has not for the 12 month
period prior to Completion been, engaged in any activities which, and none of
the Company's activities, processes or products, infringe any Intellectual
Property or other rights belonging to or vested in any third party.

 
(l)
There are no outstanding claims against the Company, and the Sellers are not
aware of any circumstances that may give rise to any such claim, for
infringement of any Business Intellectual Property and no such claims have been
settled by the giving of any undertakings which remain in force.

 

--------------------------------------------------------------------------------


 
(m)
The Company does not carry on business or sell any product or service under any
name other than its corporate name and the trading names, trade marks, current
product names and other trading styles as disclosed to the Buyer in the
Disclosure Letter.

 
(n)
Save as Disclosed, the Company has not granted or entered into, nor is obliged
to grant or enter into, any agreement, arrangement or understanding (whether
legally enforceable or not) for the licensing or otherwise permitting or
authorising the use or exploitation of any Owned IP by any third parties. Where
the Company has granted or entered into any such agreement, arrangement or
understanding as Disclosed, it is not in breach of any of those agreements,
arrangements or understandings prior to the date of Completion.

 
(o)
The Company does not use any processes or are engaged in any activities which
involve the misuse of any confidential information belonging to any third party
or any alleged misuse and the Sellers nor the Company has received any notice of
any such misuse by any third party. Neither the Company nor the Sellers are
aware of any actual or alleged misuse by any person of any of their confidential
information.

 

17.
Computer Systems

 
(a)
All the computers and computer systems owned by the Company or used by or on
behalf of the Company (including software, peripherals, communication links,
storage media):

 

 
(a)
are in satisfactory operating order and are fulfilling the purposes for which
they were acquired or established in an efficient manner without material
failures, downtime or errors;

 

 
(b)
have adequate capacity for the Company’s present needs;

 

 
(c)
on the date of this Agreement, have adequate security, back-up systems,
duplication, hardware and software support and maintenance (including emergency
cover) and trained personnel to ensure that breaches of security, errors and
breakdowns are kept to a minimum and that the availability, confidentiality and
integrity of data held or transmitted by the computer systems used by the
Company are preserved;

 

 
(d)
are under the sole control of the Company, are located in premises within the
United Kingdom occupied by it, are not shared with or used by or on behalf of or
accessible by any other person; and

 

 
(e)
comply with and are used in accordance with the Data Protection Act 1998 (the
“Data Protection Legislation”) and the data protection principles established
under the Data Protection Legislation.

 
(b)
The Company has not suffered any major failures or bugs in or breakdowns of any
of the computer systems (including hardware and software) which it currently
uses in its business or in any website which have resulted in significant or
repeated disruption or loss or interruption in or to its use.

 
(c)
All software used on or stored or resident in the Company’s said computers or
computer systems:

 

(a)
performs satisfactorily and without any apparent defect;

 

--------------------------------------------------------------------------------


 

(b)
is lawfully held and used and so far as the Sellers are aware does not infringe
the copyright or other Intellectual Property of any person and all copies held
have been lawfully made; and

 

(c)
as to the copyright therein, in the case of software written or commissioned by
the Company, is owned exclusively by it, no other person has rights therein or
rights to use or copies of the software or source codes, and complete written
listings and written copies of the source codes for the software are held by it.

 
(d)
So far as the Sellers are aware, no person is in a position, by virtue of his
rights in, knowledge of or access to any of the computer systems used by the
Company or any part of them (including software) to prevent or impair the proper
and efficient functioning of the computer systems.

 
(e)
The Company is the sole registered owner of the domain names Disclosed in the
Disclosure Letter.

 
18.
Data Protection

 
(a)
The Company has obtained and maintained in force all registrations necessary
under the Data Protection Legislation in relation to its business including,
without limitation, all necessary registrations relating to the obtaining,
holding, processing, transfer and disclosure of personal data effected by it
(including, without limitation, to the Buyer).

 
(b)
The Company has duly complied with and currently complies with all requirements
under the Data Protection Legislation including, without limitation:

 

 
(a)
the data protection principles set out under the Data Protection Act 1998;

 

 
(b)
requests from individuals for access to person data held by it;

 

 
(c)
the requirements relating to the registration and/or notification of processing
of personal data; and

 

 
(d)
where necessary, under the Data Protection Act 1998, acquiring the consent of
the data subjects to the processing of personal data relating to them has been
obtained.

 
(c)
The Company has not received a notice from or any other correspondence from the
Information Commissioner regarding non-compliance or alleged non-compliance by
it with any provision of the Data Protection Acts 1984 and 1998 (including,
without limitation, the data protection principles) and, so far as the Sellers
are aware, no individual has alleged that it has failed to comply with the
provisions of any Data Protection Legislation or claimed compensation from it
under such legislation including for unauthorised disclosure of personal data
and there are no circumstances existing which might give rise to the it
receiving such a notice or might give rise to such an allegation being made.

 
19.
Legal Matters

 
(a)
The Company has at all times conducted its business in accordance with its
memorandum and articles of association and all applicable law and regulations of
any jurisdiction in which it carries on business and, so far as the Sellers are
aware, there has been no violation of, or default with respect to, any order or
judgement of any court, tribunal, governmental agency or regulatory authority in
any jurisdiction which has, or could have, a material adverse effect on its
assets or business.

 

--------------------------------------------------------------------------------


 
(b)
Due compliance has been made with the provisions of the Act and other legal
requirements in connection with the formation of the Company, the allotment and
issue, purchase and redemption of shares, debentures or other securities, the
payment of dividends, any reduction of share capital and the conduct of its
business and no notice or allegation has been received that any of the foregoing
is incorrect or should be rectified.

 
(c)
So far as the Sellers are aware there is no ongoing governmental, regulatory or
other investigation, enquiry or disciplinary action regarding the Company or any
of its activities and, in so far as the Sellers are aware, none is pending or
threatened there are no circumstances known to the Sellers which could give rise
to such an investigation, enquiry or action.

 
19.4
The Company has all necessary licences, permissions, authorisations and consents
(together the “Licences”) (full details of which are Disclosed) required for the
proper carrying on of its business in any part of the world and each Licence is
valid, in force and unconditional or subject only to a condition that has been
fulfilled and under which no further action is required.

 
20.
Competition and Trade Regulation Law

 
(a)
There are no agreements, arrangements or understandings in force restricting the
freedom of the Company to provide and take goods or services or to otherwise
conduct its trade and business by such means and from and to such persons as it
may from time to time think fit.

 
(b)
The Company is not nor has been party to any agreement, arrangement, concerted
practice or course of conduct which so far as the Sellers are aware infringes
any competition, anti-restrictive trade practice, anti-trust law or legislation
applicable in the United Kingdom or elsewhere.

 
(c)
The Company is not in a dominant position in a market in the European Community
or European Economic Area, or a substantial part of a market in the European
Community or European Economic Area, for the purposes of Article 82 of the
Treaty of Rome and Article 54 of the Agreement on the European Economic Area.

 
(d)
The Company has not received any process, notice or other communication (whether
formal or informal) by or on behalf of the Office of Fair Trading or the
European Commission or any other authority of any country or any political or
administrative sub-division thereof having jurisdiction in competition,
anti-trust or analogous regulatory matters in relation to any aspect of its
business or any agreement or arrangement to which it is or is alleged to be a
party and, so far as the Sellers are aware, there are no matters which exist
which make it likely to receive any such process, notice or communication.

 
(e)
The Company has never ever received, any aid (as that term is understood for the
purposes of Articles 87 to 89 of the Treaty of Rome) from a Member State of the
European Community or from State resources and it is not aware of any
investigation, complaint, action or negative decision in relation to the receipt
or alleged receipt by it of any aid or alleged aid or of any such threatened
investigation, complaint, action or negative decision.

 

--------------------------------------------------------------------------------


 
21.
The Games 

 
(a)
The Company is the sole legal and beneficial owner, registered proprietor or
licensee of all of the Games, free from any Encumbrances.

 
(b)
Full and complete details of all Games and copies of any licences and other
agreements relating to them (including, without limitation, their Exploitation)
are Disclosed.

 
(c)
All royalties and other payments due to any third party by the Company in
respect of the development and/or Exploitation of the Games prior to Completion
have been paid in full and in accordance with the terms of the relevant
contracts. For the purposes of this paragraph 21, “Exploit” shall mean to
reproduce, manufacture, publish, market, distribute, sell, licence, disseminate,
communicate, make available, diffuse, perform, display, exhibit, show, play,
transmit, re-transmit, download, rent, hire, lend, issue to the public and
otherwise exploit and authorise any third party to do any of the foregoing and
“Exploitation” shall be construed accordingly.

 
(d)
The Company enjoys good relations with all contributors to the Games and the
Sellers have no knowledge of any disputes or disagreements with any of them
which would result in them failing to perform their obligations. No loans have
been made to such persons nor has any agreement been entered into to pay sums
for or on behalf of any of them other than as Disclosed and the Company does not
have the custom of granting perquisites to any of them.

 
(e)
The Company has not received any notification from third parties at the date
hereof of their intention to audit or inspect the books and records of the
Company pertaining to any of the Games.

 
(f)
Attached to the Disclosure Letter is an up to date accurate and complete
publication release schedule of all Games developed, in development, Exploited
and/or to be Exploited by the Company. The Sellers have disclosed all material
correspondence relating to the progress of uncompleted Games. None of the
completion dates stated therein have been delayed and the Sellers have no reason
to believe that any such dates falling after Completion will be delayed.

 
(g)
All contributors to the Games (other than Games which have not been produced by
or for the Company or in respect of which the rights have not been assigned to
the Company) have been either employees of the Company or have assigned all
Intellectual Property in their work to the Company.

 
(h)
Work-in-progress in respect of the Games is at its normal level having regard to
current orders and to orders reasonably anticipated from customers of the
Company and attached to the Disclosure Letter is a true complete list of all
work in progress.

 
(i)
Accurate copies of all licences or other agreements or arrangements concerning
rights to the Games have been sent to the Buyer and there has been no other
agreement or arrangement to grant rights to another to exploit any of the Games
entered into.

 
(j)
So far as the Sellers are aware the Company’s Exploitation of the Games has not
infringed the Intellectual Property of any third party and, after Completion,
the Company will be entitled to continue to Exploit the Games and such
Exploitation will not infringe the Intellectual Property of any third party.

 

--------------------------------------------------------------------------------


 
Part 2: Tax Warranties
 
1.
Definitions

 
In this Part 2 of Schedule 2:
 

1.1
Paragraphs 1.2, 1.3 and 1.4 of the Tax Covenant shall apply.

 
1.2
References to any provision of an enactment are references to it as from time to
time amended, consolidated or re-enacted (with or without modification), and
also include any provision replaced by such provision.

 
2.
General/Compliance

 
Accounts
 
2.1
All liabilities, whether actual, deferred, contingent or disputed, of each
Company for tax measured by reference to income, profits or gains earned,
accrued or received on or before the Accounts Date or arising in respect of an
event occurring or deemed to occur on or before the Accounts Date are properly
provided for or (as appropriate) disclosed in the Accounts to the extent
required by UK GAAP. All other warranties relating to specific tax matters set
out in this Schedule are made without prejudice to the generality of this
paragraph.

 
Position since Accounts Date
 

2.2
Since the Accounts Date:

 

 
(a)
the Company has not been involved in any transaction which has given or may give
rise to a liability to tax on the Company (or would have given or might give
rise to such a liability but for the availability of any Relief) other than tax
in respect of normal trading income or receipts of the Company concerned arising
from transactions entered into by it in the ordinary course of business;

 

 
(b)
no event has occurred which has or may have the effect of prejudicing any Relief
taken into account in computing or eliminating the provision for deferred tax
contained in the Accounts; and

 

 
(c)
no accounting period (as defined in section 12 of the Taxes Act) of the Company
has ended as referred to in section 12(3) of that Act.

 
Continuing commitments
 
2.3
All revenue sums greater than £10,000 payable under any obligation incurred by
the Company prior to Completion and which will continue to bind the Company
after Completion have been deductible for the purposes of corporation tax (or
any corresponding tax on profits in any relevant foreign jurisdiction), either
in computing the profits of the Company or in computing the corporation tax or
corresponding tax chargeable on them.

 

--------------------------------------------------------------------------------


 
Returns etc
 
2.4
The Company has duly, made all returns, given all notices and supplied all other
information required to be supplied to all relevant tax authorities in the last
six years and maintains all records required to be maintained for tax purposes;
all such information was and remains complete and accurate in all material
respects and all such returns and notices were and remain complete and accurate
in all material respects and were made on the proper basis and do not, and so
far as the Sellers are aware are not likely to, reveal any transactions which
may be the subject of any dispute with, or any enquiry raised, by any tax
authority.

 
Disputes, investigations
 
2.5
The Company is not involved in any current dispute with any tax authority or is
or has in the last six years been the subject of any investigation, enquiry,
audit or non-routine visit by any tax authority. So far as the Sellers are aware
in relation to the Company there is no planned investigation, enquiry, audit or
non-routine visit by any tax authority and there are no facts which might cause
such an investigation, enquiry, audit or non-routine visit to be instituted.

 
Penalties, interest
 
2.6
Within the past three years, neither the Company nor any director or officer of
the Company (in his capacity as such) has paid or become liable to pay, and
there are no circumstances by reason of which it or they may become liable to
pay to any tax authority, any penalty, fine, surcharge or interest in respect of
tax (including in respect of any failure to make any return, give any notice or
supply any information to any relevant tax authority, or any failure to keep or
preserve any records or to pay tax on the due date for payment).

 
Consents, clearances
 
2.7
No transaction in respect of which any consent or clearance was required or
sought from any tax authority has been entered into or carried out by the
Company without such consent or clearance having first been properly obtained
and all information supplied to any tax authority or other appropriate authority
in connection with any such consent or clearance fully and accurately disclosed
all facts and circumstances material to the giving of such consent or clearance.
Any transaction for which such consent or clearance was obtained has been
carried out only in accordance with the terms of such consent or clearance and
the application on which the consent or clearance was based and at a time when
such consent or clearance was valid and effective. No facts or circumstances
have arisen since any such consent or clearance was obtained which would cause
the consent or clearance to become invalid or ineffective.

 
Special arrangements
 
2.8
No tax authority has operated or agreed to operate any special arrangement
(being an arrangement which is not based on relevant legislation or any
published practice) in relation to the Company’s affairs which is in force at
Completion.

 
Administration
 
2.9
In relation to the Company, the Disclosure Letter gives full details of all
assessments to tax made by any tax authority, and any determinations or
directions made by any tax authority of or in relation to amounts of tax or
relevant to the calculation of tax, which are subject to appeal.

 

--------------------------------------------------------------------------------


 
Corporation Tax instalment payments
 
2.10
the Company is not a large company within the meaning of Regulation 3 of The
Corporation Tax (Instalment Payments) Regulations 1998.

 
Outstanding rights
 
2.11
The Disclosure Letter gives details of the rights of the Company which have not,
at the time of Completion, been exercised, to make any claim for Relief and any
rights to make an appeal against an assessment of any tax.

 
Withdrawal etc. of Reliefs after Completion
 
2.12
No Relief has been claimed by and/or given to the Company, or taken into account
in determining or eliminating any provision for tax or deferred tax in the
Accounts, which could or might be effectively withdrawn, postponed, restricted
or otherwise lost as a result of the sale and purchase hereunder.

 
Withholdings
 
2.13
The Company has made all deductions and retentions of or on account of tax as it
was or is obliged or entitled to make and all such payments of or on account of
tax as should have been made to any tax authority in respect of such deductions
or retentions.

 

3.
Employees/Pensions

 
3.1
All National Insurance contributions and sums payable to HM Revenue & Customs
under the P.A.Y.E. system and any amounts of a corresponding nature payable to
any foreign tax authority due and payable by the Company up to the date hereof
have been paid and the Company has made all such deductions and retentions as
should have been made under section 203 to 203J of the Taxes Act and Part 11 of
ITEPA and all regulations made thereunder or under any comparable laws or
regulations of any relevant foreign jurisdiction.

 
3.2
The Company has not adopted nor operates, nor is part of any scheme approved, or
for which approval has been or is to be sought, under section 202 of the Taxes
Act (Charities: Payroll Deduction Scheme).

 
3.3
Since the Accounts Date, no payment has been made to the Company to which
section 601 of the Taxes Act applies (pension scheme surpluses: payments to
employers).

 
3.4
No tax relief for any contribution made or that may be made to any pension
scheme after the Accounts Date could be restricted under section 112 of the
Finance Act 1993 by reference to contributions made in or provisions for
contributions made in respect of any period ending on or prior to the Accounts
Date.

 
4.
Capital Assets

 
4.1
If the Company disposed of each of its assets (except trading stock and
work-in-progress) for a consideration equal to the book value of that asset as
shown in or adopted for the purposes of the Accounts to a person not connected
with it and by way of bargain at arm's length, no liability to tax would arise
by reference to any actual or deemed profit or gain and the Company has not
acquired any such asset except by way of bargain at arm's length and from an
unconnected person.

 

--------------------------------------------------------------------------------


 
4.2
No allowable loss which might accrue on the disposal by the Company of any asset
is liable to be reduced or eliminated and no chargeable gain is liable to be
created or increased by virtue of any depreciatory transaction which occurred
prior to Completion or reduction in value of that or any related asset for the
purposes of corporation tax on chargeable gains or any corresponding tax of any
relevant foreign jurisdiction.

 
4.3
The Company has not made any election under section 171A or 179A of the TCGA or
paragraph 66 of Schedule 29 to the Finance Act 2002.

 

4.4
The implementation of the transactions contemplated by this Agreement will not
give rise to any deemed disposal or realisation by the Company of any asset for
any tax purpose.

 

4.5
No asset of the Company has any “held-over gain” as referred to in section 154
of the TCGA to which section 154(2) of the TCGA applies.

 
5.
Intangible Fixed Assets

 

5.1
Otherwise than as provided for in the Accounts, if the Company disposed of each
of its assets which qualifies for capital allowances, or disposed of any pool of
such assets (that is to say all those assets expenditure relating to which would
be taken into account in computing whether a balancing charge would arise on a
disposal of any of those assets) for a consideration equal to their book value
as shown in or adopted for the purpose of the Accounts, no balancing charge
would arise in respect of any such asset or pool of assets under any legislation
relating to capital allowances.

 
5.2
If the Company realised each of its intangible fixed assets to which Schedule 29
to the Finance Act 2002 applies for a consideration equal to its book value as
shown in or adopted for the purposes of the Accounts, no credit would be
required to be brought into account.

 
5.3
All intangible fixed assets (including goodwill) owned by the Company and
treated for tax purposes as assets falling within Schedule 29 FA 2002 (gains and
losses of a company from intangible fixed assets) are disclosed.

 
Group composition
 
5.4
During the period of six years prior to Completion the Company has not been
treated as a member of a group for tax purposes.

 

--------------------------------------------------------------------------------




6.
Close Companies

 

6.1
In the period of six years prior to Completion:

 
(a)
the Company has not made any transfers of value within section 94 of the
Inheritance Tax Act 1984;

 
(b)
the Company is not and has not been a close investment-holding company as
defined in section 13A of the Taxes Act; or

 
(c)
the Company has not issued a relevant discounted security to which paragraph 18
of Schedule 9 to the Finance Act 1996 (Discounted securities of close companies)
may apply.

 
6.2
The Company has not made a loan to which the provision of section 419 (as
extended by section 422) of the Taxes Act (loans to participators and
associates) applies which is outstanding at Completion or has been waived,
released or repaid since the Accounts Date.

 
7.
Distributions etc.

 
General
 

7.1
The Company has not in the period of six years prior to Completion:

 

 
(a)
made any distribution or deemed distribution within the meanings of section 209,
210 or 418 of the Taxes Act (distributions and deemed distributions) except as
provided for in its audited accounts;

 

 
(b)
repaid, redeemed or purchased or agreed to repay, redeem or purchase any of its
share capital; or

 

 
(c)
capitalised or agreed to capitalise in the form of shares or debentures any
profits or reserves of any class or description, or otherwise issued or agreed
to issue share capital otherwise than wholly for new consideration (as defined
in section 254 of the Taxes Act).

 
8.
Company Residence etc.

 
Residence/permanent establishment
 
8.1
The Company is and has at all times been resident in the United Kingdom for tax
purposes and is not and has not at any time been treated as resident in any
other jurisdiction for any tax purpose (including any double Taxation
arrangement). The Company is not subject to tax in any jurisdiction other than
its place of incorporation by virtue of having a permanent establishment or
other place of business in that jurisdiction.

 
Agency, permanent establishment
 

8.2
The Company is not liable for any tax as the agent of any other person or
business or constitutes a permanent establishment of any other person, business
or enterprise for any tax purpose.

 

--------------------------------------------------------------------------------


 
9.
Transfer Pricing

 
All transactions that the Company has entered into have been and are on arm's
length terms. There are no circumstances which as far as the Sellers are aware
could cause any tax authority to make any adjustment for tax purposes, or
require any such adjustment to be made, to the terms on which any such
transaction is treated as taking place, and no such adjustment has been made,
threatened or attempted in fact.
 
10.
Value Added Tax

 
10.1
For the purposes of this paragraph 11 the expression VAT legislation shall
include the Value Added Tax Act 1994 and all other enactments in relation to
value added tax and all notices, provisions and conditions made or issued
thereunder including the terms of any agreement reached with HM Revenue &
Customs or any concession referred to in the Disclosure Letter.

 

10.2
the Company:

 

 
(a)
is registered for the purposes of value added tax, has been so registered at all
times that it has been required to be registered by VAT legislation, and such
registration is not subject to any conditions imposed by or agreed with HM
Revenue & Customs;

 

 
(b)
has complied fully with and observed in all material respects the terms of VAT
legislation;

 

 
(c)
maintains complete, correct and up-to-date records, invoices and other documents
(as the case may be) appropriate or requisite for the purposes of VAT
legislation and preserves such records, invoices and other documents in such
form and for such periods as are required by VAT legislation;

 

 
(d)
obtains credit for all input tax paid or suffered by it;

 

 
(e)
is not and has not been treated as a member of a group for the purposes of VAT
legislation, and has not applied for such treatment;

 

 
(f)
is not required to make payments on account of value added tax for which it may
become liable in a prescribed accounting period pursuant to the Value Added Tax
(Payments on Account) Order 1993; and

 

 
(g)
is not and has not been subject under VAT legislation to any penalty liability
notice, written warning of failure to comply, surcharge liability notice or
requirement to give security as a condition of making Taxable supplies.

 
10.3
There are no assets of the Company which are a capital item for the purpose of
Part XV of the Value Added Tax Regulations 1995.

 
10.4
All VAT, import duty and other taxes or charges payable by the Company upon the
supply, acquisition, use or importation of goods or services, and all excise
duties payable in respect of any assets (including trading stock) imported or
owned by the Company, have been paid in full.

 

--------------------------------------------------------------------------------


 
11.
Stamp Taxes

 
General
 
11.1
All documents in the possession or under the control of the Company or to the
production of which the Company is entitled which establish or are necessary to
establish the title of the Company to any asset have been duly stamped and any
applicable stamp duties or charges in respect of such documents have been duly
accounted for and paid, and no such documents which are outside the United
Kingdom would attract stamp duty if they were brought into the United Kingdom.

 
11.2
The Disclosure Letter contains full details of any Relief or exemption from
stamp duty, stamp duty land tax that has been claimed or obtained by the Company
(including details of the parties to the relevant transaction, its subject
matter and date and the nature of the Relief claimed), being a Relief or
exemption which will or may be withdrawn or restricted as a result of:

 
(a)
any event that is planned to occur prior to Completion; or

 
(b)
any of the transactions contemplated by this Agreement; or

 
(c)
any event that might occur after Completion.

 
UK Land
 
11.3
For the purposes of the remaining provisions of this paragraph 13, the terms
“land transaction” and “effective date” shall be construed in accordance with
Part 4 of the Finance Act 2003.

 
11.4
The Company is not under nor may become subject to any obligation to deliver any
return or further return in respect of any land transaction, or to pay
additional stamp duty land tax or to pay stamp duty land tax where none was
payable before, in respect of any land transaction which has an effective date
prior to Completion, or in respect of which the date of the contract for that
land transaction is prior to Completion.

 
11.5
The Company has not made any application to defer payment of stamp duty land tax
pursuant to section 90 Finance Act 2003.

 
12.
Employee Share Incentives

 
12.1
No person has been granted options in a scheme approved under Schedules 3 or 4
ITEPA or options which qualify as enterprise management incentives under
Schedule 5 ITEPA or are participants in a share incentive plan approved under
Schedule 2 ITEPA in each case by reason of employment with the Company.

 
12.2
No person has been granted a right to acquire shares or securities which may
give rise to a liability in respect of income tax or national insurance
contributions or similar taxes in other jurisdictions on  the Company upon the
exercise of that right or upon the acquisition of those shares or securities.

 
12.3
No person has acquired an interest in shares which is only conditional within
the meaning of Chapter 2, Part 7 ITEPA as originally enacted (conditional
interest in shares) nor acquired shares which are convertible within the meaning
of Chapter 3, Part 7 ITEPA as originally enacted (convertible shares) which may
give rise to a liability in respect of income or national insurance
contributions on the Company under those provisions.

 

--------------------------------------------------------------------------------


 
12.4
No person has acquired any employment related securities (within the meaning of
Section 421B ITEPA) to which Part 7 ITEPA applies.

 
13.
Tax avoidance 

 
13.1
The Company has not engaged in or been a party to any scheme or arrangement in
respect of which the main (or one of the main) purpose or purposes is or was the
avoidance of tax.

 
13.2
The Company has not been a party to any preordained series of transactions
containing one or more steps which have no commercial purpose other than
avoiding deferring or saving tax or obtaining of a tax advantage.

 

--------------------------------------------------------------------------------


Schedule 3 – Earn-Out
 
1
Interpretation

 
The definitions in this paragraph apply in this Agreement.
 
"Earn-out Period"
 
the period of three Financial Years commencing on 4th April 2008 and ending on
31st March 2011.
 
"Expert"
 
a person appointed in accordance with paragraph 4 of this Schedule to resolve a
dispute arising in relation to the calculation of Relevant Turnover and any
Earn-out Payment.
 
"Lower Turnover Target"
 
the lower Turnover target of the Company in each Financial Year (“Relevant
Financial Year”) during the Earn-out Period being:
 

 
a)
£5,000,000 for the Financial Year 4th April 2008 to 31st March 2009

 

 
b)
£6,000,000 for the Financial Year 1st April 2009 to 31st March 2010; and

 

 
c)
£7,000,000 for the Financial Year 1st April 2010 to 31st March 2011

 
"Relevant Turnover"
 
in relation to any Financial Year within the Earn-out Period, the aggregate
Turnover of the Company as shown in the audited accounts of the Company for that
period.
 
“Turnover”
 
the audited revenue of the Company net of all sales, excise, import or export,
value added or similar tax or duty or other adjustments made in accordance with
generally accepted accounting principles and practices in the United Kingdom
then in force


"Upper Turnover Target"
 
the upper Turnover target of the Company in each Financial Year during the
Earn-out Period being:
 

 
a)
£12,600,000 for the Financial Year 4th April 2008 to 31st March 2009

 

 
b)
£14,000,000 for the Financial Year 1st April 2009 to 31st March 2010; and

 

 
c)
£15,600,000 for the Financial Year 1st April 2010 to 31st March 2011

 
2
Amount of Deferred Payment

 
2.1
Subject to paragraph 2.2 below, the Buyer shall pay to each Seller, in
accordance with the provisions of this Agreement and in Due Proportion, such
amounts to form part of the Consideration:

 

 
2.1.1
by way of Earn-out Payment, in respect of each Relevant Financial Year during
the Earn-out Period such amount as is equal to:

 
where:   A – B X USD$250,000
               C – B
 
A= the Relevant Turnover in respect of such Relevant Financial Year;
 

--------------------------------------------------------------------------------


 
B=  the Lower Turnover Target in respect of such Relevant Financial Year; and
 
C= the Upper Turnover Target in respect of such Relevant Financial Year
 
Provided that the Earn-out Payment in respect of any Relevant Financial Year
during the Earn-out Period shall not exceed USD$250,000; and
 

 
2.1.2
the Third Anniversary Payment provided the Company has in aggregate throughout
the Earn-Out Period at least £1 of profit on ordinary activities after taxation
(as shown in its audited accounts for each Financial Year).

 
2.2
The Buyer shall not be obliged to make:

 

 
2.2.1
an Earn-out Payment, in accordance with the provisions of paragraph 2.1.1 above,
in relation to a Seller, if such Seller is a Leaver during the Relevant
Financial Year to which such Earn-out Payment relates; and

 

 
2.2.2
the Third Anniversary Payment, in accordance with the provisions of paragraph
2.1.2 above, in relation to a Seller, if such Seller is a Leaver at any time on
or before 31 March 2011.

 
2.3
For the avoidance of doubt nothing in paragraph 2.2 above shall prejudice the
right of either Seller who remains employed by the Company at such time or who
is a leaver in any circumstances other than being a Bad Leaver to receive any
payments under this Schedule notwithstanding the fact that the other Seller may
not be entitled to any such payments as a result of the foregoing provisions.

 
2.4
For the avoidance of doubt, the Sellers shall not be required to make any
payment to the Buyer if the Relevant Turnover in any Financial Year falls below
the Lower Turnover Target for such year.

 
2.5
In the event that the Company terminates a Seller’s Services Agreement other
than in circumstances where such Seller is a Bad Leaver then the Buyer shall
make any Deferred Payment or payment of principal under the Loan Notes due to a
Seller pursuant to this Agreement or the Loan Note Instrument (save to the
extent that such payments have already been made to a Seller) to a Seller in his
Due Proportion within twelve months of the date of such termination.

 
3
Procedure for making deferred payments

 
3.1
The Buyer shall use its reasonable endeavours to ensure that the accounts of the
Company are audited by the Auditors within 3 months of the last day of each
Financial Year within the Earn-out Period.

 
3.2
The Buyer shall, within 15 Business Days of receiving the audited accounts of
the Company for each Financial Year within the Earn-out Period, send to each of
the Sellers:

 

 
3.2.1
a copy of the audited accounts of the Company; and

 

 
3.2.2
a certificate issued by the Auditors stating the amounts which are, in their
opinion:

 

a)
the Relevant Turnover for such Financial Year;

 

 
b)
the amount of the Earn-out Payment (if any) payable in respect of that year .

 

--------------------------------------------------------------------------------


 
3.3
Unless the Sellers shall serve written notice (a “Review Notice”) on the Buyer
disputing the certificate prior to the day which falls 20 Business Days after
receipt of such certificate, the amounts stated in such certificate shall be
final and binding upon the parties for the purposes of this Agreement. Any such
Review Notice must state the amounts in dispute and the reasons for the dispute
and any adjustments which the Sellers would like to make to the certificate.

 
3.4
In the event of service of a Review Notice, the parties have 10 Business Days,
starting with the expiry of the period referred to in paragraph 3.3 above,
within which to resolve any disagreement relating to the certificate. The
parties shall use their best endeavours to resolve the disagreement within that
period.

 
3.5
Where the parties are unable to resolve their disagreement within the 10
Business Day period, the calculation of the Relevant Turnover and Earn-out
Payment for the relevant Financial Year shall be referred to an Expert.

 
3.6
The Buyer shall, subject to Clause 9 of this Agreement, make the relevant
Deferred Payment due to the Sellers in such year in the Due Proportion within a
period of 5 Business Days starting with the day on which the amount of such
payment has been agreed or determined pursuant to this Schedule.

 
3.7
Any Deferred Payment payable under this Schedule shall be satisfied by the
payment by the Buyer to the relevant Seller by telegraphic transfer of
immediately available funds to the account nominated to the Buyer by the
relevant Seller for such purpose of an amount equal to such Deferred Payment.

 
3.8
Save as otherwise provided in this Schedule, the parties shall each bear their
own costs incurred in the preparation of the certificate and the agreement of
the Relevant Turnover and any Earn-out Payment.

 
4
Expert 

 
4.1
An Expert is a person appointed in accordance with this paragraph 4 to resolve a
dispute arising in relation to the calculation of Relevant Turnover and any
Earn-out Payment.

 
4.2
The parties shall agree on the appointment of an independent firm of accountants
to act as Expert.

 
4.3
If the parties are unable to agree on an Expert within seven days of either
party serving details of a suggested expert on the other, either party may
request the President for the time being of the Institute of Chartered
Accountants in England and Wales to appoint an Expert.

 
4.4
The Expert is required to prepare a written decision and give notice (including
a copy) of the decision to the parties within a maximum of three months of the
matter being referred to the Expert.

 
4.5
If the Expert dies or becomes unwilling or incapable of acting, or does not
deliver the decision within the time required by paragraph 4.4, then:

 

 
(a)
either party may apply to President for the time being of the Institute of
Chartered Accountants in England and Wales to discharge the Expert and to
appoint a replacement Expert with the required expertise; and

 

 
(b)
this paragraph 4 applies in relation to the new Expert as if he were the first
Expert appointed.

 

--------------------------------------------------------------------------------


 
4.6
All matters under this paragraph 4 shall be conducted, and the Expert's decision
shall be written, in the English language.

 
4.7
The parties are entitled to make submissions to the Expert and shall provide (or
procure that others provide) the Expert with such assistance and documents as
the Expert reasonably requires for the purpose of reaching a decision.

 
4.8
To the extent not provided for by this paragraph, the Expert may, in his
reasonable discretion, determine such other procedures to assist with the
conduct of the determination as he considers just or appropriate, including (to
the extent he considers necessary) instructing professional advisers to assist
him in reaching his determination.

 
4.9
Each party shall, with reasonable promptness, supply each other party with all
information and give each other party access to all documentation and personnel
as each other party reasonably requires to make a submission under this
paragraph 4.

 
4.10
The Expert shall act as an expert and not as an arbitrator. The Expert shall
determine the amount of Relevant Turnover and any Earn-out Payments, which may
include any issue involving the interpretation of any provision of this
Agreement, his jurisdiction to determine the matters and issues referred to him
or his terms of reference. The Expert's written decision on the matters referred
to him shall be final and binding on the parties in the absence of manifest
error or fraud.

 
4.11
Each party shall bear its own costs in relation to the Expert. The Expert's fees
and any costs properly incurred by him in arriving at his determination
(including any fees and costs of any advisers appointed by the Expert) shall be
borne by the parties equally or in such other proportions as the Expert directs.

 
5
Buyer Covenants

 
5.1
The Buyer undertakes with the Sellers to procure (so far as it is lawfully able
and to the extent it is within its power and control) that (save with the prior
consent of the Sellers not to be unreasonably withheld or delayed) during the
Earn-out Period:

 

 
5.1.1
no avoidable change is made to the business of the Company an intention of which
is to reduce the Relevant Turnover of the Company provided that if the effect of
any such change is, for example, that the Company is no longer responsible for
the publishing, distribution and/or development of interactive entertainment
products in Europe (or there is a similar effect which would reduce the Relevant
Turnover of the Company) then the parties shall discuss in good faith an
appropriate adjustment of the relevant Lower Turnover Target and Upper Turnover
Target ; and

 

 
5.1.2
nothing shall be done between the Company and the Buyer or any member of the
Buyer’s Group with an intention of artificially reducing or distorting the
turnover of the Company.

 
5.2
In order to further protect and safeguard the Sellers' potential entitlement to
any Earn-out Payment, the Buyer hereby agrees and undertakes with the Sellers
that during the Earn-out Period:

 

 
5.2.1
the business of the Company will be under the day to day management of the
Sellers for so long as they are employed pursuant to their Service Agreements
(subject always to the business of the Company being under the ultimate control
and direction of the Buyer);

 

--------------------------------------------------------------------------------


 

 
5.2.2
it will not do any act an intention of which is to materially adversely affect
the ability or power of the Company to carry on its business in the same manner
in which such business has been conducted prior to the date hereof;

 

 
5.2.3
the Buyer will use reasonable endeavours where reasonably practicable and in the
interest of the Buyer’s Group to promote and support the business and interests
of the Company, will act in good faith towards the Sellers having regard to the
Sellers' interests hereunder, will procure that the Company's business is
conducted on sound commercial principles and the Company shall not (unless there
are commercial reasons or it is in the interests of the Company):

 

 
a)
enter into any contract or agreement other than on arm's length commercial
terms; or

 

 
b)
part with or dispose of or licence or otherwise alienate the whole or any
substantial part of its undertaking, property, assets, revenues or any interest
therein by a single transaction or a series of transactions otherwise than in
the normal and ordinary course of trading; or

 

 
c)
make any gift or enter into any material transaction at a material undervalue
without receiving a commensurate benefit;

 

 
5.2.4
no resolution will be passed to wind up the Company or cause the Company to
cease carrying on any part of its business, and no receiver, administrative
receiver or administrator shall be appointed over the whole or any part of the
assets or undertaking of the Company (save where the Company is unable to pay
its debts as they fall due or pursuant to a bona fide reorganisation of the
Buyer’s Group);

 

 
5.2.5
(other than where the Sellers are no longer employed by the Company) the Buyer
will not require the Sellers to employ any person with a salary in excess of
£50,000 or (other than in accordance with their terms and conditions or their
employment contract) to terminate the employment of any employee with a salary
in excess of £50,000, save where the Buyer reasonably considers that such
appointment or removal is in the best interests of the Company;

 

 
5.2.6
the Buyer will not do any act an intention of which is to: (a) prevent the
Company from supplying goods or services in the ordinary course of its business;
or (b) divert any custom from the Company;

 

 
5.2.7
if Transcap agrees to help fund the Company’s working capital, the Buyer will
use reasonable endeavours to procure that the Company is able to participate in
the Transcap funding available to other members of the Buyer’s Group and the
Buyer may consider extending the payment terms of royalty payments due by the
Company to other members of the Buyer’s Group. However, in making any working
capital available to the Company, the Buyer will take into account the interests
of the Buyer’s Group as a whole (albeit that it will treat the Company no more
prejudicially than any other member of the Buyer’s Group);

 

 
5.2.8
the Buyer will not impose management charges on the Company (other than on
normal arms length commercial terms and at levels which would be consistent with
levels of equivalent charges imposed on other members of the Buyer’s Group).

 

--------------------------------------------------------------------------------


 

 
6.
Seller Covenants

 
Each of the Sellers undertakes to and covenants with the Buyer that he will (so
far as he is lawfully able and to the extent it is within his power and control)
during the Earn-Out Period:
 
not do anything to prejudice the Buyer’s ability to comply with its covenants
set out in paragraph 5 above;
 
procure that the Company will comply with the Buyer’s requirements for
participation in the Buyer’s Group banking arrangements and treasury procedures;
 
procure that the Company will comply with the Buyer’s requirements for
participation in the finance arrangements of the Buyer, including without
limitation, financial reporting requirements and budgeting compliance;
 
procure that the Company will not to do anything which results in costs or
expenses which should properly have arisen or been included in a Financial Year
being deferred or excluded from that year or any income due to the Company which
should properly have arisen or been included in a later Financial Year being
recognised in an earlier Financial Year;
 
(for so long as the business is under the day to day management of the Sellers)
procure that the Company will continue to be run on sound long term commercial
principles and in the best interests of the Company and the Buyer’s Group;
 
not waive any salary, bonus or other emoluments due to him as an employee of the
Company;
 
consult with the Buyer in respect of all matters concerning strategic
development and procure that the Company will not make any acquisition of any
business or company or other undertaking or enter into any joint venture or
partnership with any third party;
 
procure that the Company will not, without the prior consent of the Buyer (such
consent not to be unreasonably withheld or delayed), in any Financial Year incur
capital expenditure above £20,000;
 
procure that the Company will not employ or engage any employee or consultant
whose aggregate gross remuneration (including benefits) is in excess of £75,000;
 
Each of the Sellers undertakes to and covenants with the Buyer that, during the
Earn-Out Period, he will procure (so far as is lawfully able and to the extent
it is within his power and control) that notice of termination by the Company
shall not be given in respect of any service arrangements with any senior
employee of the Company without the prior written consent of the Buyer.
 

--------------------------------------------------------------------------------


 
Schedule 4 – Tax Covenant
 

1.
Interpretation

 

1.1
In this Schedule, the following definitions shall have the following meanings:



"Buyer’s Group"
 
means the Buyer and any other company or companies which either are or become
after Completion, or have within the six years ending at Completion been,
treated as members of the same group as, or otherwise connected or associated in
any way with, the Buyer for any tax purpose;
   
 
"Buyer’s relief"
 
means:
 
(a)  any relief arising to the Company (other than the Losses) in respect of an
event occurring or period ending on or before Completion which was taken into
account in computing the provision for deferred tax in the Completion Accounts
or in eliminating such provision, or was included as an asset or otherwise taken
into account in the Completion Accounts
 
(b)  any relief arising to the Company in respect of an event occurring or
period ending after Completion; and
 
(c)  any relief arising to any member of the Buyer’s Group (other than the
Company); 
   
 
“Corresponding Relief”
 
(a)  any relief arising as a result of a tax liability in respect of which the
Sellers have made a payment under paragraph 2 of this Schedule 4 or for breach
of any Taxation Warranty; or
 
(b)  any relief which:
 
(i)  was claimed in respect of any period prior to Completion;
 
(ii)  was disallowed by a tax authority in respect of such pre-Completion period
so as to give rise to a tax liability in respect of which the Sellers have made
a payment under paragraph 2 of this Schedule 4 or for breach of any Taxation
Warranty; and
 
(iii)  is subsequently allowed by such tax authority and utilised in an
accounting period of the Company after Completion; or
 
(c)  any relief arising as a result of or in connection with any deduction,
withholding or tax referred to in paragraphs 5.2 and 6.1;

 

--------------------------------------------------------------------------------


 
“Costs”
 
means obligations, liabilities, losses, costs (including reasonable legal costs
but excluding internal management costs) and expenses (including tax) in each
case of any nature whatsoever;
     
"event"
 
includes (without limitation) the death or the winding up or dissolution of any
person, and any act, transaction or omission whatsoever, and any reference to an
event occurring on or before a particular date shall include events which for
tax purposes are deemed to have, or are treated or regarded as having, occurred
on or before that date;
     
“Losses”
 
means the trading losses of the Company which arise in respect of an event
occurring or period ending before Completion and which remain available at
Completion;
     
“Over Provision”
 
means, applying the accounting policies, principles and practices in relation to
the Completion Accounts
 
(i)  the amount by which any provision for Taxation in the Completion Accounts
proves to be an over provision; and
 
(ii)  the amount by which any repayment of Taxation which is treated (or which
could have been treated) as an asset in the Completion Accounts proves to be
understated;
     
"relief"  
 
includes, unless the context otherwise requires, any allowance, credit,
deduction, exemption or set-off in respect of any tax or relevant to the
computation of any income, profits or gains for the purposes of any tax, or any
repayment of or saving of tax (including any repayment supplement or interest in
respect of tax), and:
 
(a)   any reference to the use or set off of relief shall be construed
accordingly and shall include use or set off in part; and
 
(b)   any reference to the loss of a relief shall include the absence,
non-existence or cancellation of any such relief, or to such relief being
available only in a reduced amount;

 

--------------------------------------------------------------------------------


 
“Saving”
 
the reduction or elimination of any liability of any member of the Buyer’s Group
to make an actual payment of corporation tax in respect of which the Sellers
would not have been liable under paragraph 2, by the use of any Sellers’ Relief
or Corresponding Relief;
     
“Sellers’ relief”
 
any Relief other than a Buyer’s relief;
     
"tax"
 
includes (without limitation) corporation tax, income tax (including income tax
or amounts on account of income tax required to be deducted or withheld from or
accounted for in respect of any payment), capital gains tax, inheritance tax,
value added tax, national insurance contributions, capital duty, stamp duty,
stamp duty reserve tax, stamp duty land tax, duties of customs and excise,
petroleum revenue tax, rates, all taxes, duties or charges replaced by or
replacing any of them, and all other taxes on gross or net income, profits or
gains, distributions, receipts, sales, use, occupation, franchise, value added,
and personal property, and all levies, imposts, duties, charges or withholdings
in the nature of taxation, and any payment whatsoever which the relevant person
may be or become bound to make to any person as a result of the discharge by
that person of any tax which the relevant person has failed to discharge,
together with all penalties, charges and interest relating to any of the
foregoing or to any late or incorrect return in respect of any of them, and
regardless of whether any such taxes, levies, duties, imposts, charges,
withholdings, penalties and interest are chargeable directly or primarily
against or attributable directly or primarily to the relevant person or any
other person and of whether any amount in respect of any of them is recoverable
from any other person;
     
"tax authority"
 
means any taxing or other authority (whether within or outside the United
Kingdom) competent to impose any tax liability;
     
"tax claim"
 
means:
 
(a)  the issue of any notice, demand, assessment, letter or other document by or
on behalf of any tax authority or the imposition of any withholding of or on
account of tax; or
 
(b)  the preparation or submission of any notice, return, assessment, letter or
other document by the Buyer, the Company or any other person, from which it
appears that a tax liability has been incurred by or will be imposed on the
Company;

 

--------------------------------------------------------------------------------


 
"tax liability"
 
means both a liability of the Company to make or suffer an actual payment of tax
(or an amount in respect of tax) and also:
 
(a)  the loss of any relief falling within paragraph (a) of the definition of
Buyer’s relief; and
 
(b)  the use or set off of any Buyer’s relief in circumstances where, but for
such use or set off, the Company would have had an actual tax liability in
respect of which the Buyer would have been able to make a claim against the
Sellers under this Schedule,
 
and, where paragraph (a) or (b) above applies, the amount that is to be treated
for the purposes of this Schedule as a tax liability of the Company shall be
determined as follows:
 
(i)   where the relief that is the subject of the loss or which is used or set
off as mentioned in those paragraphs is a deduction from or offset against tax,
the tax liability shall be the amount of that relief so lost, used or set off;
 
(ii)  where the relief that is the subject of the loss or which is used or set
off as mentioned in those paragraphs is a deduction from or offset against
income, profits or gains, the tax liability shall be, in the case of a relief
which is used or set off, the amount of tax saved thereby and, in the case of a
relief which is lost, the amount of tax which but for such loss would have been
saved by virtue of the relief so lost, ignoring for this purpose the effect of
reliefs (other than deductions in computing profits for the purpose of tax)
arising in respect of an event occurring or period ending after Completion; and
 
(iii) where the relief that is the subject of the loss or setting off is a
repayment of tax, the tax liability shall be the amount of the repayment that
would have been obtained but for the loss, use or setting off;
     
“Tax Payment Date”
 
means, in relation to any Losses, nine months after the end of the accounting
period of the relevant member of the Buyer’s Group in which such Losses are
Utilised.

 

--------------------------------------------------------------------------------


 
“Tax Relief Payment”
 
means a payment (if any) to the Sellers in Due Proportion in respect of the
Losses which are Utilised by any member of the Buyer’s Group in any period
following Completion and calculated in accordance with paragraph 14.
     
“Taxation Warranty”
 
a Warranty in Part 2 of Schedule 2
     
"Taxes Act"  
 
means the Income and Corporation Taxes Act 1988.
     
Utilised
 
means used by the Buyer, the Company or any member of the Buyer’s Group to
reduce their respective liability to Tax or obtain a repayment in respect of
Tax.

 
1.2
Any reference to income, profits or gains earned, accrued or received on or
before a particular date or in respect of a particular period shall include
income, profits or gains which for tax purposes are deemed to have been or are
treated or regarded as earned, accrued or received on or before that date or in
respect of that period.

 
1.3
Any reference to an event occurring on or before Completion shall be deemed to
include a series or combination of events the first of which occurred on or
before Completion within the ordinary course of business of the Company as
carried on at Completion, and the second of which occurred after Completion
outside the ordinary course of business of the Company as carried on at
Completion.

 
1.4
Persons shall be treated as connected for the purposes of this Schedule if they
are connected within the meaning of section 839 of the Taxes Act.

 
1.5
Any stamp duty which is charged or chargeable on any document executed prior to
Completion which is necessary to establish the title of the Company to the asset
or in the enforcement or production of which the Company is interested shall be
deemed, together with any interest, fines or penalties relating to such stamp
duty, to be a liability of the Company to make an actual payment of tax.

 
1.6
The rule known as the ejusdem generis rule shall not apply and accordingly:

 

 
a)
general words shall not be given a restrictive meaning by reason of the fact
that they are preceded by words indicating a particular class of acts, matters
or things; and

 

 
b)
general words shall not be given a restrictive meaning by reason of the fact
that they are followed by particular examples intended to be embraced by the
general words.

 
1.7
In this Schedule, unless the context otherwise requires:

 

 
a)
references to persons include individuals, bodies corporate (wherever
incorporated), unincorporated associations and partnerships;

 

 
b)
the headings are inserted for convenience only and do not affect the
construction of this Schedule;

 

 
c)
references to one gender include all genders;

 

--------------------------------------------------------------------------------


 

 
d)
any reference to an enactment or statutory provision is a reference to it as it
may have been, or may from time to time be, amended, modified, consolidated or
re-enacted; and

 

 
e)
references to any English legal term for any action, remedy, method of judicial
proceeding, legal document, legal status, court official or any other legal
concept is, in respect of any jurisdiction other than England, deemed to include
the legal concept or term which most nearly approximates in that jurisdiction to
the English legal term.

 
1.8
All payments made by the Sellers to the Buyer or by the Buyer to the Sellers
under this Schedule, other than payments of interest, shall so far as possible
be made by way of adjustment to the consideration for the sale of the Shares.

 
2
Covenant to pay

 
The Sellers hereby jointly and severally covenant with the Buyer (for itself and
as trustee for its successors in title) to pay to the Buyer an amount equivalent
to:
 
2.1
any tax liability arising in respect of, by reference to or in consequence of:

 

 
a)
any income, profits or gains earned, accrued or received on or before
Completion;

 

 
b)
any event which occurs or occurred on or before Completion; and

 

 
c)
any failure to discharge or default in discharging any of the Sellers’
obligations under this schedule, including any failure to meet any relevant time
limit;

 
2.2
any tax liability arising in respect of any inheritance tax which:

 

 
a)
is at Completion a charge on any of the shares or assets of the Company or gives
rise to a power to sell, mortgage or charge any of the shares or assets of the
Company; or

 

 
b)
after Completion becomes a charge on or gives rise to a power to sell, mortgage
or charge any of the shares or assets of the Company, being a liability in
respect of additional inheritance tax payable on the death of any person within
seven years after a transfer of value if a charge on or power to sell, mortgage
or charge any such shares or assets existed at Completion or would, if death had
occurred immediately before Completion and the inheritance tax payable as a
result of such death had not been paid, have existed at Completion; or

 

 
c)
arises as a result of a transfer of value occurring on or before Completion
(whether or not in conjunction with the death of any person whenever occurring)
which increased or decreased the value of the estate of any participator in the
Company;

 
2.3
any Costs reasonably and properly suffered or incurred by the Company as a
result of, or in connection with, any claim being made against the Company in
respect of or relating to tax under the terms of any agreement for the sale and
purchase of shares or a business or part of a business entered into by the
Company prior to Completion; or

 

--------------------------------------------------------------------------------


 
2.4
any tax liability which is a liability to account for amounts in respect of
income tax or National Insurance Contributions as a consequence of the
Consideration or any part thereof paid to the Sellers pursuant to this Agreement
being treated as remuneration.

 
3
Exclusions 

 
The covenant contained in paragraph 2.1 shall not cover any tax liability nor
shall the Sellers be liable for a breach of a Taxation Warranty to the extent
that:
 

 
a)
provision in respect of that tax liability has been made in the Completion
Accounts or the tax liability was paid or discharged before the Completion; or

 

 
b)
the tax liability arises or is increased as a result only of any increase in
rates of tax, any change in legislation, any change in the judicial
interpretation of any legislation or any change in the published practice of a
tax authority in all cases which is announced and comes into force after
Completion with retrospective effect; or

 

 
c)
the tax liability would not have arisen but for a voluntary transaction, action
or omission carried out or effected by the Company concerned at any time after
Completion, except that this exclusion shall not apply where any such
transaction, action or omission:

 

 
(i)
is carried out or effected pursuant to a legally binding commitment created on
or before Completion, or which for some other reason could not reasonably have
been avoided; or

 

 
(ii)
is carried out or effected in the ordinary course of business; or

 

 
d)
such tax liability would not have arisen or would have been reduced or
eliminated but for a failure or omission on the part of any member of the
Buyer’s Group Company after Completion to make any claim or election or to give
any notice or consent or to do any other thing in relation to Taxation which was
taken into account in the Completion Accounts in circumstances where the Sellers
have notified the Buyer in advance and in writing of all claims, elections,
notices, consents, or any other things, the making, giving or doing of which
will be or are assumed to have been taken into account in the Completion
Accounts; or

 

 
e)
such tax liability would not have arisen but for a change in the accounting
reference date of or of any accounting policies of any member of the Buyer’s
Group Company other than any changes required to comply with UK generally
accepted accounting principles in force at Completion; or

 

 
f)
such tax liability is in respect of the actual as opposed to the deemed earning,
receipt or accrual for any Taxation purpose of any income, profit or gain which
is not recognised in the Completion Accounts; or

 

 
g)
such tax liability or other liability would not have arisen but for the Company
ceasing to carry on any trade or business after Completion or effecting a major
change after Completion in the nature or conduct of any trade or business
carried on by it; or

 

 
h)
such tax liability would not have arisen but for the withdrawal or amendment by
the Company after Completion of any claim election, surrender, disclaimer,
notice or consent made by the Company on or before Completion or in respect of
any accounting period ending on or before Completion; or

 

--------------------------------------------------------------------------------


 

 
i)
such tax liability would not have arisen but for the withdrawal or amendment by
the Company after Completion of any claim, election, surrender, disclaimer,
notice or consent made by the Company on or before Completion or in respect of
any accounting period ending on or before Completion in circumstances where the
relevant claims, elections, surrenders, disclaimers, notices or consents which
have been made given or done by the Company in respect of such periods are
apparent from the documents provided to the Buyer in the Disclosure Letter; or

 

 
j)
such tax liability would not have arisen but for any failure by the Buyer or the
Company to comply with its obligations under this Schedule 4; or

 

 
k)
such tax liability would not have arisen but for any failure or delay by the
Buyer in paying over to any taxation authority any payment previously made by
the Sellers under this Schedule 4; or

 

 
l)
such tax liability is increased as a result of the average rate of corporation
tax of the Company increasing as a result of becoming associated with the Buyer;
or

 

 
m)
a Sellers’ relief is available (or is made available) at no cost to the Company
to be used against the liability in question.

 
4
Costs and expenses

 
The covenant contained in this Schedule shall extend to all Costs incurred by
the Buyer or the Company in connection with a claim for which the Sellers are
liable under this Schedule or in connection with the subject matter of any such
claim, including in connection with any action taken as referred to in paragraph
7 and any satisfaction or settlement of a tax liability in accordance with that
paragraph.
 
5
Withholdings/deductions from covenant payments

 
5.1
All sums payable by the Sellers under this Schedule (other than interest payable
under paragraph 8.6) shall be paid without set-off or counterclaim.

 
5.2
All sums payable by the Sellers under this Schedule (other than interest payable
under paragraph 8.6) shall be paid free and clear of all deductions or
withholdings unless the deduction or withholding is required by law, in which
event the Sellers shall pay such additional amount as shall be required to
ensure that the net amount received by the Buyer under this Schedule will equal
the full amount which would have been received by it had no such deduction or
withholding been required to be made.

 
6
Tax on covenant payments

 
6.1
If any tax authority brings into charge to tax any sum paid to the Buyer under
this Schedule (other than interest payable under paragraph 8.6) including in
circumstances where any relief is available in respect of such charge to tax),
then the Sellers shall pay such additional amount as shall be required to ensure
that the total amount paid, less the tax chargeable on such amount (or that
would be so chargeable but for such relief), is equal to the amount that would
otherwise be payable under this Schedule save to the extent that any such
amounts are increased solely as a result of the Buyer assigning the benefit of
this Schedule.

 

--------------------------------------------------------------------------------


 
6.2
Paragraph 6.1 shall apply in respect of any amount deducted or withheld as
contemplated by paragraph 5.2 as it applies to sums paid to the Buyer, save to
the extent that in computing the tax chargeable the Buyer is able to obtain a
credit for the amount deducted or withheld.

 
7
Notification of claims and conduct of disputes

 
7.1
If the Buyer becomes aware of any tax claim relevant for the purposes of this
Schedule, the Buyer shall give, or shall procure that notice of that tax claim
is given, to the Sellers as soon as reasonably practicable and in any event
within 15 Business Days of the Buyer so becoming aware and shall (subject to
paragraphs 7.2 and 7.3) take (or shall procure that the Company shall take) such
action as the Sellers may reasonably request to dispute, resist, appeal,
compromise or defend the tax claim and any adjudication in respect thereof
including applying to postpone (so far as legally possible) the payment of any
taxation. The written notice of the tax claim given to the Sellers will, in
reasonable detail, explain the tax claim and the tax liability to which the tax
claim relates (including, without limitation, an explanation as to how such tax
liability may give rise to a claim under this Schedule 4), where possible, give
an estimate of the amount thereof and show how the estimate was calculated.

 
7.2
The Buyer shall not be required to take any action pursuant to paragraph 7.1:

 

(a)
unless the Buyer and the Company is each promptly indemnified to the Buyer’s
reasonable satisfaction by the Sellers against all Costs and additional tax that
may be thereby incurred; or

 

(b)
if, in the Buyer's reasonable opinion, the action is likely to affect adversely
either the future liability of the Buyer, the Company to tax or the relation of
any of them or of any person connected with any of them with a tax authority; or

 

(c)
which involves contesting a tax claim beyond the first appellate body (excluding
the tax authority which has made the tax claim) in the jurisdiction concerned
unless the Sellers obtain (at the Sellers’ Cost) the opinion of tax counsel of
at least ten years’ call that it is reasonable in all circumstances to make such
an appeal.

 
7.3
If the Sellers do not request the Buyer to take any appropriate action within
twenty eight days of notice to the Sellers, or no action is required to be taken
by virtue of any of the provisions of paragraph 7.2, the Buyer shall be free to
satisfy or settle (or to allow the Company to satisfy or settle) the relevant
tax liability on such terms as it may in its absolute discretion, exercised in
good faith, think fit.

 
8
Due date of payment and interest

 
8.1
Where a claim under this Schedule relates to a liability to make or suffer an
actual payment or increased payment of tax or an amount in respect thereof, the
Sellers shall pay to the Buyer the amount claimed under this Schedule in respect
thereof on or before the date which is the later of the date ten Business Days
after demand is made therefor under this Schedule and the third Business Day
prior to:

 

(a)
in the case of tax in respect of which there is no provision for payment by
instalments, the latest date on which the tax in question can be paid to the
relevant tax authority in order to avoid a liability to interest or penalties
accruing; or

 

--------------------------------------------------------------------------------


 

(b)
in the case of tax in respect of which there is provision for payment by
instalments, each date on which an instalment of such tax becomes payable (and
so that on each such date an appropriate proportion of the amount claimed shall
be paid, such proportion to be notified by the Buyer to the Sellers at least
five Business Days prior to each such date);

 
Provided that, if the date on which tax to which this paragraph applies can be
recovered is deferred following application to the appropriate authority and the
Sellers indemnify the Buyer, the Company to the Buyer’s reasonable satisfaction
in accordance with paragraph 7.2, the date for payment by the Sellers shall be
the earlier of the date on which the tax becomes recoverable by the relevant tax
authority (notwithstanding any initial deferral) and such date when the amount
of tax is finally and conclusively determined. For this purpose, an amount of
tax shall be deemed to be finally determined when, in respect of such amount, an
agreement under section 54 of the Taxes Management Act 1970 or any legislative
provision corresponding to that section is made, or a decision of a court or
tribunal is given or any binding agreement or determination is made from which
either no appeal lies or in respect of which no appeal is made within the
prescribed time limit.
 
8.2
Where a claim under this Schedule relates to the loss or set off of a repayment
of tax, the Sellers shall pay to the Buyer the amount claimed under this
Schedule in respect thereof on or before the date which is the later of the date
ten Business Days after demand is made therefor under this Schedule and the date
when such repayment would have been due were it not for such loss or setting
off.

 
8.3
Where a claim under this Schedule relates to the loss, use or set off of any
Buyer’s relief other than a repayment of tax, the Sellers shall pay to the Buyer
the amount claimed under this Schedule in respect thereof on or before the date
which is the later of the date ten Business Days after demand is made therefor
under this Schedule, and:

 

(a)
in the case of a relief which is used or set off, the date or dates referred to
in paragraph 8.1(a) or 8.1(b) that would have applied to the tax saved by the
use or set off of the relief if that tax had been payable; or

 

(b)
in the case of a relief which is lost, the date or dates referred to in
paragraph 8.1(a) or 8.1(b) that apply to the tax which but for such loss would
have been saved by virtue of such relief, ignoring for this purpose the effect
of reliefs (other than deductions in computing profits for the purposes of tax)
arising in respect of an event occurring or period ending after Completion.

 
8.4
Where a claim under this Schedule relates to Costs of the type referred to in
paragraph 2.3 above, the Sellers shall pay to the Buyer the amount claimed under
this Schedule in respect thereof on or before the date which is the later of the
date ten Business Days after demand is made therefor under this Schedule and the
fifth Business Day prior to the date when the Company becomes liable to pay or
incur such Costs under the relevant sale and purchase agreement.

 
8.5
Paragraphs 8.1, 8.2, 8.3 and 8.4 shall apply to any additional amount payable
under paragraphs 4, 5 and 6 so that such amount shall be paid on the later of
the date ten Business Days after demand is made therefor by or on behalf of the
claimant and such other date or dates determined under paragraphs 8.1, 8.2, 8.3
and 8.4 in relation to the tax, relief or Costs to which the claim under
paragraph 2 in respect of which such additional amount is due, relates.

 

--------------------------------------------------------------------------------


 
8.6
Any sum not paid by the Sellers on the due date for payment specified in this
paragraph 8 shall bear interest (which shall accrue from day to day after as
well as before any judgment for the same) at the rate of 3 per cent. per annum
over the base rate of Barclays Bank Plc (or in the absence of such rate at such
similar rate as the Buyer shall select) from the due date to and including the
day of actual payment of such sum. Such interest shall be paid on the demand of
the Buyer.

 
9
Recovery from third parties

 
9.1
If any payment is made by the Sellers under this Schedule in full discharge of a
liability which arises under this Schedule in respect of a tax liability and the
Buyer or the Company subsequently receives from any person other than the Buyer,
the Company or any person connected with any of them a payment or relief in
respect of the tax liability in question (which payment or relief is received by
virtue of a legal right), the Buyer shall pay to the Sellers an amount equal to
the amount received or the amount that the Buyer or the Company will save by
virtue of the receipt of the relief (less the amount of all Costs incurred in
obtaining such payment or relief, and net of any tax payable on the amount
received) to the extent that the payment to the Sellers does not exceed the
payment originally made by the Sellers (net of any tax suffered thereon), and to
the extent that the right to such payment or relief is not prejudiced thereby.

 
9.2
Where the Buyer or the Company receives a relief as referred to in paragraph
9.1, a payment shall be made to the Sellers within 10 Business Days of the date
on which the tax that would have been payable but for the relief would have
become recoverable by the appropriate tax authority. Such payment shall not be
made to the extent that, but for the use of such relief, the Company would have
had an actual tax liability in respect of which the Buyer would have been able
to make a claim against the Sellers under this Schedule.

 
9.3
The provisions of paragraph 8.6 shall apply to payments under this paragraph 9
as if references to the Buyer were substituted with references to the Sellers
and vice versa and subject to any other necessary modifications.

 
10
Secondary liabilities

 
10.1
The Sellers covenant with the Buyer to pay to the Buyer an amount equivalent to
any tax or any amount on account of tax which the Company, or any other member
of the Buyer’s Group, is required to pay as a result of a failure by any member
of the Sellers to discharge that tax.

 
10.2
The Buyer covenants with the Sellers to pay to the Sellers an amount equivalent
to any tax or any amount on account of tax which the Sellers are required to pay
as a result of a failure by the Company, or any other member of the Buyer’s
Group, to discharge that tax.

 
10.3
The covenants contained in paragraphs 10.1 and 10.2 shall:

 

(a)
extend to any Costs incurred in connection with such tax or a claim under
paragraphs 10.1 or 10.2 as the case may be;

 

(b)
(in the case of paragraph 10.2) not apply to tax to the extent that the Buyer
could claim payment in respect of it under paragraph 2, except to the extent a
payment has been made pursuant to paragraph 2 and the tax to which it relates
was not paid by the Company; and

 

--------------------------------------------------------------------------------


 

(c)
not apply to tax to the extent it has been recovered under any relevant
statutory provision (and the Buyer or the Sellers as the case may be shall
procure that no such recovery is sought to the extent that payment is made
hereunder).

 
10.4
Paragraphs 6, 7 and 8 (tax on covenant payments, conduct of disputes and due
date for payment) shall apply to the covenants contained in paragraphs 10.1 and
10.2 as they apply to the covenants contained in paragraph 2, replacing
references to the Sellers by the Buyer (and vice versa) where appropriate, and
making any other necessary modifications.

 
11
Management of pre-completion tax affairs 

 
Interpretation
 
11.1
In this paragraph 11 and in paragraph 12:

 
"accounting period"
 
means any period by reference to which any income, profits or gains, or any
other amounts relevant for the purposes of tax, are measured or determined;
     
"pre-Completion tax affairs"
 
means the tax affairs of the Company for which the Sellers are responsible under
this paragraph 11;
     
"tax documents"
 
means the tax returns, claims and other documents which the Sellers are required
to prepare on behalf of the Company under paragraphs 11.2(a) and 11.2(b);
     
"tax return"
 
means any return required to be made to any tax authority of income, profits or
gains or of any other amounts or information relevant for the purposes of tax,
including any related Completion Accounts, computations and attachments; and
     
"time limit"
 
means the latest date on which a tax document can be executed or delivered to a
relevant tax authority either without incurring interest or a penalty, or in
order to ensure that such tax document is effective.

 
Rights and Obligations of the Sellers
 
11.2
Subject to and in accordance with the provisions of this paragraph the Sellers
or their duly authorised agents shall, in respect of all accounting periods
ending on or before Completion, and at the Company’s cost:

 

(a)
prepare the tax returns of the Company;

 

--------------------------------------------------------------------------------


 

(b)
prepare on behalf of the Company all claims, elections, surrenders, disclaimers,
notices and consents for the purposes of tax; and

 

(c)
(subject to paragraph 7) deal with all matters relating to tax which concern or
affect the Company, including the conduct of all negotiations and correspondence
and the reaching of all agreements relating thereto or to any tax documents.

 
11.3
Except with the Buyer's written consent, the Sellers shall not, and shall
procure that its duly authorised agents do not, prepare any tax document (or any
similar document relating to the tax affairs of the Sellers or any company under
its control) which comprises or includes a claim, election, surrender,
disclaimer, notice or consent, or withdraw any such item unless the making,
giving or withdrawal of it (as the case may be) either has been taken into
account in preparing the Completion Accounts, or could not have any adverse
effect on the liability to tax of the Company.

 
11.4
The Sellers or their duly authorised agents shall deliver all tax documents to
the Buyer for authorisation, signing and submission to the relevant tax
authority. If a time limit applies in relation to any tax document, the Sellers
shall ensure that the Buyer receives the tax document no later than 10 Business
Days before the expiry of the time limit.

 
11.5
If the Sellers or their duly authorised agent fails to deliver a tax document to
which a time limit applies to the Buyer within the period specified in paragraph
11.4, and such tax document is a tax return or is otherwise material to the tax
position of the Company, then:

 

(a)
the Sellers shall notify the Buyer of such failure as soon as is practicable;

 

(b)
the Buyer shall be permitted to arrange for the preparation and submission of
the tax document (but shall not be liable for any failure to do so); and

 

(c)
(for the avoidance of doubt) paragraph 2.1(c) shall apply in respect of such
failure.

 
11.6
The Sellers shall procure that:

 

(a)
the Buyer is kept fully informed of the progress of all matters relating to the
pre-Completion tax affairs;

 

(b)
the Buyer promptly receives copies of all written correspondence with any tax
authority insofar as it is relevant to the pre-Completion tax affairs;

 

(c)
no tax document is submitted to any tax authority which is not, so far as the
Sellers are aware, complete, true and accurate in all respects, and not
misleading; and

 

(d)
no Material Correspondence is submitted to, or any Material Agreement reached
with, any tax authority without the prior approval of the Buyer (such approval
not to be unreasonably withheld or delayed).

 
For the purposes of sub-paragraph 11.6(d) above, Material Correspondence and
Material Agreements are tax documents, other correspondence and agreements which
the Sellers consider or ought reasonably to consider may be of material
importance to the Buyer as regards either the future relationship with the tax
authority concerned, or the future liability to tax, of the Buyer or the
Company.
 

--------------------------------------------------------------------------------


 
11.7
The Sellers agree to devote reasonable resources to dealing with pre-Completion
tax affairs, and shall use reasonable endeavours to ensure that they are
finalised as soon as reasonably practicable. Following such date the Sellers and
their agents shall cease to be responsible for, or to have power or authority to
deal with, pre-Completion tax affairs on behalf of the Company but shall pay to
the Buyer the amount of any reasonable costs and expenses thereafter incurred in
conducting such affairs.

 
Obligations of the Buyer
 
11.8
The Buyer shall procure that:

 

(a)
the Sellers and their duly authorised agents are afforded such access (including
the taking of copies) to the books, Completion Accounts and records of the
Company and such other assistance as it or they reasonably require to enable the
Sellers to discharge their obligations under paragraph 11.2 and to enable the
Sellers to comply with their own tax obligations; and

 

(b)
the Sellers are sent a copy of any communication from any tax authority insofar
as it relates to the pre-Completion tax affairs.

 
11.9
The Buyer shall (subject to paragraph 11.10 below and to compliance by the
Sellers with the other provisions of this paragraph 11) be obliged to procure
that the Company shall cause any tax document delivered to it under paragraph
11.4 to be authorised, signed and submitted to the appropriate tax authority.

 
Rights of the Buyer
 
11.10
The Buyer shall be under no obligation to procure the authorisation, signing, or
submission to a tax authority of any tax document delivered to it under
paragraph 11.4 which it considers in its reasonable opinion to be false,
misleading, incomplete or inaccurate in any respect, but for the avoidance of
doubt shall be under no obligation to make any enquiry as to the completeness or
accuracy thereof and shall be entitled to rely entirely on the Sellers and its
agents.

 
11.11
If the Buyer considers in its reasonable opinion that:

 

(a)
any tax document prepared by or on behalf of the Sellers pursuant to paragraph
11.2 is false, misleading, incomplete or inaccurate in any material respect
(otherwise than as a result of the non-disclosure of information by the Buyer or
the Company to the Sellers); or

 

(b)
the way in which the Sellers or their duly authorised agents are conducting or
are proposing to conduct the pre-Completion tax affairs is improper or negligent
or is likely to:

 

 
(i)
involve unreasonable delay in reaching agreement with a relevant tax authority;
or

 

 
(ii)
prejudice the future relationship with the tax authority of the Buyer or the
Company,

 
then, without prejudice to any rights or remedies available to the Buyer under
this Schedule, the Buyer shall be entitled to serve notice on the Sellers
terminating their authority to deal with pre-Completion tax affairs, whereupon
the provisions of paragraph 10.7 shall apply as if the date referred to in that
paragraph had passed.
 

--------------------------------------------------------------------------------


 
12
Conduct of other tax affairs

 
12.1
Subject to paragraph 7, the Buyer or its duly authorised agents shall have sole
conduct of all tax affairs of the Company which are not pre-Completion tax
affairs and shall be entitled to deal with such tax affairs in any way in which
it, in its absolute discretion, considers fit.

 
12.2
In respect of any accounting period commencing prior to Completion and ending
after Completion (the "Straddle Period") the Buyer shall procure that the tax
returns of the Company shall be prepared on a basis which is consistent with the
manner in which the tax returns of the Company were prepared for all accounting
periods ending prior to Completion.

 
12.3
The Buyer shall procure that the Company provide to the Sellers all tax returns
relating to the Straddle Period no later than 20 Business Days before the date
on which such tax returns are required to be filed with the appropriate tax
authority without incurring interest or penalties. The Buyer shall further
procure that the Company shall take the Sellers’ reasonable comments into
account before those tax returns are submitted to the appropriate tax authority.

 
12.4
The Sellers shall provide such assistance as the Buyer shall reasonably request
in preparing all tax returns relating to the Straddle Period.

 
13
Savings and Over Provisions

 
13.1
If any member of the Buyer’s Group obtains a Saving or it becomes apparent that
an Over Provision has been made, the Saving or Over Provision (as the case may
be) will be applied as follows:

 

 
a)
first, the amount of the Saving or Over Provision will be set off against any
payment then due from the Sellers under this Schedule 4;

 

 
b)
secondly, to the extent that there is an excess, the Buyer will, within ten
Business Days of a member of the Buyer’s Group obtaining a Saving or it becoming
apparent that there is an Over Provision, as the case may be, pay to the Sellers
the lesser of:

 

 
(i)
the amount of the excess; and

 

 
(ii)
any amount previously paid by the Sellers under this Schedule 4 (including for
any breach of any Taxation Warranty);

 

 
c)
thirdly, and in the case of a Saving only where the Saving arises from the use
of a Corresponding Relief, to the extent that the excess referred to in
paragraph 13.1(b) is not exhausted, the remainder of that excess will carried
forward and set off against any future liability of the Sellers under this
Schedule 4 (including for any breach of any Taxation Warranty). For the
avoidance of doubt, the Buyer shall have no obligation to make, and the Sellers
shall have no right to receive any payment in excess of any amounts paid by the
Sellers under this Tax Covenant.

 
13.2
The Buyer will procure that the Company uses any Sellers’ relief available to it
which would give rise to a Saving as soon as it is reasonably practicable for
the Company to do so.

 

--------------------------------------------------------------------------------


 
13.3
The Buyer will inform the Sellers as soon as reasonably practicable after it or
the Company becomes aware that the Company may obtain a Saving or that there may
be an Over Provision.

 
13.4
If the parties cannot agree as to the existence and/or the quantum of any Saving
or Over Provision or the date on which any Saving is obtained, such disagreement
may be referred by either party to the Auditors for determination and, in making
such determination, the Auditors will act as experts and not as arbitrators and
their determination will (in the absence of manifest error) be conclusive and
binding on the parties. The costs of the Auditors shall be borne as the Auditors
shall determine having regard to the relative merits of the parties in respect
of the disagreement and such determination as to costs will be conclusive and
binding on the parties.

 
13.5
The provisions of paragraph 8.6 will apply to paragraph 13.1(b) as if references
to the Buyer were substituted with references to the Sellers and vice versa and
subject to any other necessary modifications.

 
14
Tax Relief Payments

 
14.1
The Buyer will inform the Sellers as soon as reasonably practicable after it or
the Company becomes aware that any Losses may be Utilised.

 
14.2
If any member of the Buyer’s Group is able to Utilise Losses, the Buyer shall
make a Tax Relief Payment to the Sellers.

 
14.3
The amount of such Tax Relief Payment shall be an amount equal to 80% of any
relevant Losses which have been Utilised, multiplied by the rate of Corporation
Tax payable by the relevant member of the Buyer’s Group on the taxable amounts
against which such Losses have been Utilised.

 
14.4
Each Tax Relief Payment shall become payable on the Tax Payment Date which
relates to the Losses in question.

 
14.5
If any Losses which have been Utilised are subsequently disallowed by HM Revenue
& Customs (for whatever reason) the Sellers will repay to the Buyer the amount
of any Tax Relief Payment made by the Buyer in respect of the amount of the
relevant Losses which are disallowed. Such repayment shall be made by the
Sellers within 15 Business Days of receipt of written notice from the Buyer that
such Losses have been disallowed.

 
14.6
For the avoidance of doubt, notwithstanding the existence of any Losses at
Completion, the Buyer shall be under no obligation to make any Tax Relief
Payments unless (and only to the extent that) such Losses are Utilised.

 
14.7
The provisions of paragraph 8.6 will apply to paragraph 14.4 as if references to
the Buyer were substituted with references to the Sellers and vice versa and
subject to any other necessary modifications.

 
14.8
The Buyer shall provide the Sellers with copies of the tax returns
and computations of the Company (or any company in the Buyer's Group which
acquires the Company's business and assets) for all the accounting periods
ending after Completion until the Losses are utilised.

 
14.9
To the extent permitted by law, the Buyer shall use the Losses in priority to
any other reliefs which arise to the Company after Completion.

 

--------------------------------------------------------------------------------


 
15
Illegality 

 
If at any time any provision of this Schedule is or becomes illegal, invalid or
unenforceable in any respect under the law of any jurisdiction, neither the
legality, validity or enforceability of the remaining provisions hereof nor the
legality, validity or enforceability of such provision under the law of any
other jurisdiction shall in any way be affected or impaired thereby.
 
16
Waiver

 
16.1
Subject to the foregoing provisions of this Schedule, no delay or omission of
the Buyer in exercising any right or power under or pursuant to this Schedule
shall impair such right or power or be construed as a waiver or variation
thereof or preclude its exercise at any subsequent time and no single or partial
exercise of any such right or power shall preclude any other or further exercise
of it or any other right or power. The rights and remedies of the Buyer provided
in this Schedule are cumulative, may be exercised as often as such party
considers appropriate, and are in addition to its rights and remedies under
general law.

 
16.2
The rights and remedies of the Buyer under this Schedule shall not be affected,
and the Sellers’ liabilities under this Schedule shall not, subject to
compliance with the notice requirements in this Schedule and in this Agreement,
be released, discharged or impaired, by the expiry of any limitation period
prescribed by law.

 
17
Assignment 

 
17.1
The Sellers agree and acknowledge that the Buyer shall be entitled at any time
to assign, transfer or charge all or any of its rights under this Schedule.

 
17.2
If the Buyer assigns or transfers or charges any of its rights under this
Schedule the Buyer will notify the Sellers as soon as practicable after such
assignment, transfer or charge together with particulars of the assignee,
transferee or chargee.

 
17.3
The Sellers shall from time to time upon request from the Buyer execute any
agreements or other instruments (including, without limitation, any supplement
or amendment to this Schedule) which may be required in order to give effect to
or perfect any assignment, transfer or charge referred to in paragraph 15.1.

 
17.4
The Sellers shall not nor shall it purport to assign, transfer, charge or
otherwise deal with all or any of its rights under this Schedule nor grant,
declare, create or dispose of any right or interest in it without the prior
written consent of the Buyer, such approval not to be unreasonably withheld or
delayed.

 

--------------------------------------------------------------------------------


 
Schedule 5 - Games
 
Playstation Titles
Actua Soccer 3
Actua Golf 3
Actua Tennis
Actua Pool/Pool Shark
Actua Ice Hockey
Loaded
Re-Loaded
Hardcore 4x4
Buggy
Premier Manager 2000
N20
Motorhead
 
PC Titles
Casino Poker
Casino Blackjack
Fragile Allegiance
Hardwar
Litil Divil
Motorhead
Normality
Realms of the Haunting
Slipstream 5000
Fatal Racing
Wild Metal Country
Prem Man 98
Soulbringer
Buggy
Pool Shark
Hardcore 4x4
Sand Warriors
Actua Golf
Actua Soccer 3
Actua Ice Hockey
Actua Tennis
Zool
Zool 2
K240
Gun Metal
Home Creative Studio

 

--------------------------------------------------------------------------------


 
Schedule 6 – Limitations on the liability of the Sellers
 
1
Financial limits

 
The aggregate liability of the Sellers for all Claims, shall not exceed the
aggregate amount of the Consideration actually received by the Sellers pursuant
to this Agreement from time to time. For the avoidance of doubt, for the
purposes of this paragraph, the value of the Consideration Shares is an amount
equal to USD$20.00 per share.


2
Time limits

 
2.1
The Sellers shall not be liable for a Claim unless the Buyer gives each of the
Sellers notice of such Claim (stating in reasonable detail the matter which
gives rise to the Claim, the nature of the Claim and (so far as possible) a
reasonable estimate of the amount claimed):

 

 
a)
in the case of a Claim for breach of any of the Warranties in part 2 of schedule
2 or under the Tax Covenant, within a period ending 28 days following the sixth
anniversary of the accounting period in which Completion occurs; or




 
b)
in the case of any other Claim, on or before date which is 2 years from
Completion.

 
2.2
A Claim notified in accordance with paragraph 2.1, which is not previously
satisfied, settled or withdrawn, shall be deemed to have been withdrawn and
waived in full by the Buyer unless a letter of claim in respect of such Claim
compliant with the pre-action protocol has been sent to the Sellers within the
period of 9 months starting on the day such claim was notified to the Sellers.



3
General limits

 
The Seller shall not be liable in respect of a Claim (other than a claim under
the Tax Covenant) and accordingly no such Claim may be brought:
 
3.1
to the extent that the matter, fact or circumstance giving rise to the Claim:




 
a)
is Disclosed;




 
b)
would not have arisen or occurred but for an act, omission or transaction done,
made or carried out:

 

 
(i)
by the Sellers or the Company, or any of their employees or agents prior to
Completion at the specific written request of or with the specific written
consent of the Buyer and with actual knowledge that such act, omission or
transaction would give rise to the relevant Claim; or

 

--------------------------------------------------------------------------------


 

 
(ii)
by the Buyer or any of its directors, employees or agents at any time with
actual knowledge that such act, omission or transaction would give rise to the
relevant Claim;

 
other than where any such act, omission or transaction is carried out (i) in the
ordinary course of the business of the Company, (ii) pursuant to a legally
binding obligation to which the Company, the Buyer and/or any member of the
Buyer’s Group is bound or (iii) to avoid or reduce any potential liability
arising from any facts, matters or circumstances which would otherwise give rise
to a Claim or increase the amount of any Claim;
 

 
c)
would not have arisen or occurred but for the passing of, or a change in, a law,
rule, regulation, interpretation of the law or administrative practice of a
government, governmental department, agency or regulatory body, or a judgment
passed, after the date of this Agreement and which takes effect retrospectively;
or




 
d)
is specifically provided or reserved for in the Accounts or the Completion
Accounts (and then only as to the amount of the specific provision or reserve).



3.2
where the matter giving rise to the Claim is capable of remedy without any
damage, loss, liability, expense or prejudice to the Company, the Buyer or any
member of the Buyer’s Group, until after notice of the breach is given to each
of the Sellers and the matter is not remedied to the reasonable satisfaction of
the Buyer (without any damage, loss, liability, expense or prejudice to the
Company, the Buyer or any member of the Buyer’s Group arising as a result)
within 20 days after the date on which such notice is served;

 
3.3
where the matter giving rise to the Claim is one for which the Buyer or the
Company has a right of recovery under any policy of insurance (and only to the
extent that the Buyer or the Company makes such a recovery and provided such
recovery does not result in or increase any damage, loss, liability, expense or
prejudice to the Company, the Buyer or any member of the Buyer’s Group or any
material increase in any future insurance premiums);

 
3.4
where the loss or liability resulting from the Claim has been or is made good or
otherwise compensated for at no expense to the Buyer or the Company;

 
3.5
which is contingent or unquantifiable unless and until either such contingent
liability becomes an actual liability or such unquantifiable liability becomes
quantifiable and, in either case, such liability is due and payable provided
that this paragraph shall not operate to avoid a Claim in respect of any
contingent liability made before the expiry of the period referred to in
paragraph 2.1 of this Schedule if reasonable details of the Claim have been sent
to the Sellers before the expiry of such period even if such liability shall not
become an actual liability until after the expiry of the relevant period and in
the case of a Claim based upon a contingent liability, the 9 month period
referred to in paragraph 2.2 shall start on the date such liability becomes an
actual liability;

 
4
Conduct of Claims and Recovery from Third Parties



4.1
This paragraph does not apply to regulate the conduct of Claims in relation to
tax but it applies to regulate the conduct of all other Claims as set out below.
All Claims or potential Claims in relation to tax shall be conducted in
accordance with the Tax Covenant.

 

--------------------------------------------------------------------------------


 
4.2
Without prejudice to the Buyer’s right to bring any Claim against the Sellers,
the Sellers may require the Buyer at the expense of the Sellers to take and to
procure that the Company takes all such reasonable steps or proceedings as the
Sellers may in good faith consider reasonably necessary in order to avoid,
resist, mitigate, compromise, defend or appeal against any Third Party Claim or
to enforce any Third Party Recovery Right provided that:

 

 
(a)
the Buyer shall not be obliged to take nor procure that the Company take any
such steps or proceedings if or to the extent that they would, in the reasonable
opinion of the Buyer:

 

(i)
damage or prejudice the Company, the Buyer or any member of the Buyer’s Group or
their business interests, goodwill or connections ; or

 

(ii)
adversely prejudice the relevant Third Party Claim or Third Party Recovery
Right;

 

(b)
the Sellers shall indemnify the Company and the Buyer on demand against any and
all costs and expenses incurred in connection with the taking of those steps or
proceedings and provide the Buyer with such security as to payment of such sums
as the Buyer may reasonably require; and

 

 
(c)
the Sellers shall discuss and use all reasonable endeavours to agree any such
proposed course of action with the Buyer prior to requiring the Buyer or the
Company to undertake the same.

 

 
(d)
If the Sellers do not take any action or fail to indemnify and give security as
aforesaid within 14 days of notice being given to them, the Buyer and the
Company shall be free to avoid, resist, mitigate, compromise, defend or appeal
against any Third Party Claim or enforce any Third Party Recovery Right as they
wish.

 
4.3
If any sum is recovered by the Buyer or any member of the Buyer’s Group from a
third party under a Third Party Recovery Right, unless the Buyer has paid any
amount pursuant to this Schedule in respect of the same, any Claim by the Buyer
or any member of the Buyer’s Group in respect of any loss, damage or liability
to which that sum relates shall be reduced (without prejudice to any other
limitations on the liability of the Sellers referred to in this Schedule 6) by
the amount of the sum recovered from the third party which is directly
attributable to the subject matter of the relevant Claim after deducting from it
all costs, charges and expenses incurred and not recovered by the Buyer or any
member of the Buyer’s Group (as the case may be) in recovering that sum from the
third party.

 
4.4
 Notwithstanding the preceding provisions of this paragraph 4:

 

 
(a)
no failure by the Purchaser to give any notice required under this paragraph 4
shall relieve the Sellers of any liability under this Agreement; and

 

 
(b)
the Sellers may not exercise any right pursuant to paragraph 4.2 of this
Schedule unless they first admit in writing that the relevant Claim is one in
respect of which the Buyer is entitled to be compensated under the terms of this
Agreement.

 

--------------------------------------------------------------------------------


 
4.5
For the purposes of this paragraph 4:

 

 
(a)
“Third Party Claim” means any claim by a third party against the Company and/or
the Buyer’s Group which will or is likely to give rise to a Claim; and

 

 
(b)
“Third Party Recovery Right” means any right to which the Buyer or a member of
the Buyer’s Group is or becomes entitled (whether under any insurance or by way
of payment, discount, credit, set off, counterclaim or otherwise) to recover
from any third party any material sum in respect of any loss, damage or
liability which is or is likely to be the subject of a Claim.

 
5
Remedies and rescission

 
5.1
The Buyer acknowledges that, save in the case of fraud:

 

 
a)
its sole remedy for any Claim (other than a claim under the Tax Covenant) or any
other claim under this Agreement shall be damages (subject to the provisions of
this Schedule 6) and the Buyer waives any other right, power or remedy which it
might otherwise have relating to any such claim; and

 

 
b)
no breach of any provision of this Agreement shall entitle the Buyer to rescind
this Agreement or treat it as having been terminated and, save as aforesaid and
to the fullest extent permitted by law, the Buyer waives all such rights of
rescission and termination in respect of this Agreement howsoever arising.

 
6
No double claim



The Buyer is not entitled to recover damages or otherwise obtain payment,
reimbursement or restitution (whether under the Warranties, Tax Covenant or
otherwise) more than once in respect of the same liability or loss.
 
7
Duty to mitigate

 
Nothing in this schedule restricts or limits the Buyer's general obligation at
law to mitigate any loss or damage which it may incur in consequence of a matter
giving rise to a Claim (other than a claim under the Tax Covenant).
 

--------------------------------------------------------------------------------


 
SIGNED by
BARRY HATCH
)
)
 



 
SIGNED by
IAN CLIFFORD STEWART
)
)
 





SIGNED by    
duly authorised for and on behalf of  
GREEN SCREEN INTERACTIVE
SOFTWARE LLC
)
)
)
)
 

 

--------------------------------------------------------------------------------




Appendix A


“ZDP Financial Forecast 2008- 2009 March 08 V4 Detail.xls (2MB)”


“ZDP 3 Year P&L Forecast 08-11.xls (55KB)”
 

--------------------------------------------------------------------------------


 